Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 1 of 51




                    Sandvig v. Barr
             No. 1:16-cv-1368 (JDB)


       Plaintiffs’ Exhibit 13
      Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 2 of 51




A Tool for
Inclusion or Exclusion?

     UNDERSTANDING THE ISSUES


                         FTC REPORT




FEDERAL TRADE COMMISSION
JANUARY 2016
Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 3 of 51
Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 4 of 51




                 Big Data
A Tool for Inclusion or Exclusion?


    Understanding the Issues
                      FTC Report

                      January 2016




           Federal Trade Commission
                    Edith Ramirez, Chairwoman
                      Julie Brill, Commissioner
                Maureen K. Ohlhausen, Commissioner
                  Terrell McSweeny, Commissioner
Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 5 of 51
                      Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 6 of 51



                                                                                 Contents
Executive Summary.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . i


I.	Introduction .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 1


II.	       Life Cycle of Big Data.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 3


III.	 Big Data’s Benefits and Risks .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 5


IV.	 Considerations for Companies in Using Big Data .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 12
           A.         Potentially Applicable Laws. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                      Questions for Legal Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
           B.         Special Policy Considerations Raised by Big Data Research . . . . . . . . . . . . . . . . . . . . . 25
                      Summary of Research Considerations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32


V.	Conclusion .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 33


Appendix:
    Separate Statement of Commissioner Maureen K. Ohlhausen .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . A-1
Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 7 of 51
           Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 8 of 51
                                                                    Big Data: A Tool for Inclusion or Exclusion?


Executive Summary
   We are in the era of big data. With a smartphone now in nearly every pocket, a computer in nearly every
household, and an ever-increasing number of Internet-connected devices in the marketplace, the amount of
consumer data flowing throughout the economy continues to increase rapidly.

    The analysis of this data is often valuable to companies and to consumers, as it can guide the
development of new products and services, predict the preferences of individuals, help tailor services and
opportunities, and guide individualized marketing. At the same time, advocates, academics, and others have
raised concerns about whether certain uses of big data analytics may harm consumers, particularly low-
income and underserved populations.

   To explore these issues, the Federal Trade Commission (“FTC” or “the Commission”) held a public
workshop, Big Data: A Tool for Inclusion or Exclusion?, on September 15, 2014. The workshop brought
together stakeholders to discuss both the potential of big data to create opportunities for consumers and
to exclude them from such opportunities. The Commission has synthesized the information from the
workshop, a prior FTC seminar on alternative scoring products, and recent research to create this report.
Though “big data” encompasses a wide range of analytics, this report addresses only the commercial use
of big data consisting of consumer information and focuses on the impact of big data on low-income and
underserved populations. Of course, big data also raises a host of other important policy issues, such as
notice, choice, and security, among others. Those, however, are not the primary focus of this report.

    As “little” data becomes “big” data, it goes through several phases. The life cycle of big data can be
divided into four phases: (1) collection; (2) compilation and consolidation; (3) analysis; and (4) use.
This report focuses on the fourth phase and discusses the benefits and risks created by the use of big data
analytics; the consumer protection and equal opportunity laws that currently apply to big data; research in
the field of big data; and lessons that companies should take from the research. Ultimately, this report is
intended to educate businesses on important laws and research that are relevant to big data analytics and
provide suggestions aimed at maximizing the benefits and minimizing its risks.

Big Data’s Benefits and Risks
    Big data analytics can provide numerous opportunities for improvements in society. In addition to
more effectively matching products and services to consumers, big data can create opportunities for low-
income and underserved communities. For example, workshop participants and others have noted that big
data is helping target educational, credit, healthcare, and employment opportunities to low-income and
underserved populations. At the same time, workshop participants and others have noted how potential
inaccuracies and biases might lead to detrimental effects for low-income and underserved populations.
For example, participants raised concerns that companies could use big data to exclude low-income and
underserved communities from credit and employment opportunities.

                                                                                                               i
                Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 9 of 51
Federal Trade Commission


     Consumer Protection Laws Applicable to Big Data
        Workshop participants and commenters discussed how companies can use big data in ways that provide
     benefits to themselves and society, while minimizing legal and ethical risks. Specifically, they noted that
     companies should have an understanding of the various laws, including the Fair Credit Reporting Act, equal
     opportunity laws, and the Federal Trade Commission Act, that may apply to big data practices.

        1. Fair Credit Reporting Act
          The Fair Credit Reporting Act (“FCRA”) applies to companies, known as consumer reporting agencies
     or CRAs, that compile and sell consumer reports, which contain consumer information that is used or
     expected to be used for credit, employment, insurance, housing, or other similar decisions about consumers’
     eligibility for certain benefits and transactions. Among other things, CRAs must implement reasonable
     procedures to ensure maximum possible accuracy of consumer reports and provide consumers with access to
     their own information, along with the ability to correct any errors.

         Traditionally, CRAs include credit bureaus, employment background screening companies, and other
     specialty companies that provide particularized services for making consumer eligibility decisions, such as
     check authorizations or tenant screenings. Some data brokers may also be considered CRAs subject to the
     FCRA, particularly if they advertise their services for eligibility purposes. The Commission has entered into
     a number of consent decrees with data brokers that advertise their consumer profiles for employment and
     tenant screening purposes. Companies that use consumer reports also have obligations under the FCRA.

         Workshop panelists and commenters discussed a growing trend in big data, in which companies may
     be purchasing predictive analytics products for eligibility determinations. Under traditional credit scoring
     models, companies compare known credit characteristics of a consumer—such as past late payments—with
     historical data that shows how people with the same credit characteristics performed over time in meeting
     their credit obligations. Similarly, predictive analytics products may compare a known characteristic of a
     consumer to other consumers with the same characteristic to predict whether that consumer will meet his or
     her credit obligations. The difference is that, rather than comparing a traditional credit characteristic, such
     as debt payment history, these products may use non-traditional characteristics—such as a consumer’s zip
     code, social media usage, or shopping history—to create a report about the creditworthiness of consumers
     that share those non-traditional characteristics, which a company can then use to make decisions about
     whether that consumer is a good credit risk. The standards applied to determine the applicability of the
     FCRA in a Commission enforcement action, however, are the same.

         Only a fact-specific analysis will ultimately determine whether a practice is subject to or violates the
     FCRA, and as such, companies should be mindful of the law when using big data analytics to make FCRA-
     covered eligibility determinations.



ii
           Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 10 of 51
                                                                       Big Data: A Tool for Inclusion or Exclusion?


    2. Equal Opportunity Laws
    Companies should also consider a number of federal equal opportunity laws, including the Equal Credit
Opportunity Act (“ECOA”), Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Fair Housing Act, and the Genetic Information
Nondiscrimination Act. These laws prohibit discrimination based on protected characteristics such as race,
color, sex or gender, religion, age, disability status, national origin, marital status, and genetic information.

     Of these laws, the FTC enforces ECOA, which prohibits credit discrimination on the basis of race, color,
religion, national origin, sex, marital status, age, or because a person receives public assistance. To prove a
violation of ECOA, plaintiffs typically must show “disparate treatment” or “disparate impact.” Disparate
treatment occurs when a creditor treats an applicant differently based on a protected characteristic. For
example, a lender cannot refuse to lend to single persons or offer less favorable terms to them than married
persons even if big data analytics show that single persons are less likely to repay loans than married
persons. Disparate impact occurs when a company employs facially neutral policies or practices that have
a disproportionate adverse effect or impact on a protected class, unless those practices or policies further a
legitimate business need that cannot reasonably be achieved by means that are less disparate in their impact.
For example, if a company makes credit decisions based on consumers’ zip codes, such decisions may have a
disparate impact on particular ethnic groups because certain ethnic groups are concentrated in particular zip
codes. Accordingly, the practice may be a violation of ECOA. The analysis turns on whether the decisions
have a disparate impact on a protected class and are not justified by a legitimate business necessity. Even if
evidence shows the decisions are justified by a business necessity, if there is a less discriminatory alternative,
the decisions may still violate ECOA.

    Workshop discussions focused on whether advertising could implicate equal opportunity laws. In most
cases, a company’s advertisement to a particular community for a credit offer that is open to all to apply
is unlikely, by itself, to violate ECOA, absent disparate treatment or an unjustified disparate impact in
subsequent lending. Nevertheless, companies should proceed with caution in this area. For advertisements
relating to credit products, companies should look to Regulation B, which is the implementing regulation
for ECOA. It prohibits creditors from making oral or written statements, in advertising or otherwise,
to applicants or prospective applicants that would discourage on a prohibited basis a reasonable person
from making or pursuing an application. With respect to prescreened solicitations, Regulation B also
requires creditors to maintain records of the solicitations and the criteria used to select potential recipients.
Advertising and marketing practices could impact a creditor’s subsequent lending patterns and the terms and
conditions of the credit received by borrowers, even if credit offers are open to all who apply. In some cases,
the Department of Justice has cited a creditor’s advertising choices as evidence of discrimination.




                                                                                                                     iii
                Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 11 of 51
Federal Trade Commission


         Ultimately, as with the FCRA, whether a practice is unlawful under equal opportunity laws is a
     case‑specific inquiry, and as such, companies should proceed with caution when their practices could result
     in disparate treatment or have a demonstrable disparate impact based on protected characteristics.

         3. The Federal Trade Commission Act
         Workshop participants and commenters also discussed the applicability of Section 5 of the Federal Trade
     Commission Act (“FTC Act”), which prohibits unfair or deceptive acts or practices, to big data analytics.
     Companies engaging in big data analytics should consider whether they are violating any material promises
     to consumers—whether that promise is to refrain from sharing data with third parties, to provide consumers
     with choices about sharing, or to safeguard consumers’ personal information—or whether they have failed
     to disclose material information to consumers. In addition, companies that maintain big data on consumers
     should take care to reasonably secure consumers’ data. Further, at a minimum, companies must not sell
     their big data analytics products to customers if they know or have reason to know that those customers will
     use the products for fraudulent or discriminatory purposes. The inquiry will be fact-specific, and in every
     case, the test will be whether the company is offering or using big data analytics in a deceptive or unfair way.

     Research on Big Data
         Workshop participants, academics, and others also addressed the ways big data analytics could affect
     low-income, underserved populations, and protected groups. Some pointed to research that demonstrates
     that there is a potential for incorporating errors and biases at every stage—from choosing the data set used
     to make predictions, to defining the problem to be addressed through big data, to making decisions based
     on the results of big data analysis—which could lead to potential discriminatory harms. Others noted that
     these concerns are overstated or simply not new, and emphasized that rather than disadvantaging minorities,
     big data can create opportunities for low-income and underserved populations.

        To maximize the benefits and limit the harms of big data, the Commission encourages companies to
     consider the following questions raised by research in this area:

          How representative is your data set? Companies should consider whether their data
            sets are missing information about certain populations, and take steps to address issues of
            underrepresentation and overrepresentation. For example, if a company targets services to consumers
            who communicate through an application or social media, they may be neglecting populations that
            are not as tech-savvy.

          Does your data model account for biases? Companies should consider whether biases are being
            incorporated at both the collection and analytics stages of big data’s life cycle, and develop strategies
            to overcome them. For example, if a company has a big data algorithm that only considers
            applicants from “top tier” colleges to help them make hiring decisions, they may be incorporating
            previous biases in college admission decisions.
iv
          Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 12 of 51
                                                                    Big Data: A Tool for Inclusion or Exclusion?


    How accurate are your predictions based on big data? Companies should remember that while
      big data is very good at detecting correlations, it does not explain which correlations are meaningful.
      A prime example that demonstrates the limitations of big data analytics is Google Flu Trends, a
      machine-learning algorithm for predicting the number of flu cases based on Google search terms.
      While, at first, the algorithms appeared to create accurate predictions of where the flu was more
      prevalent, it generated highly inaccurate estimates over time. This could be because the algorithm
      failed to take into account certain variables. For example, the algorithm may not have taken into
      account that people would be more likely to search for flu-related terms if the local news ran a story
      on a flu outbreak, even if the outbreak occurred halfway around the world.

    Does your reliance on big data raise ethical or fairness concerns? Companies should assess the
      factors that go into an analytics model and balance the predictive value of the model with fairness
      considerations. For example, one company determined that employees who live closer to their jobs
      stay at these jobs longer than those who live farther away. However, another company decided
      to exclude this factor from its hiring algorithm because of concerns about racial discrimination,
      particularly since different neighborhoods can have different racial compositions.

    The Commission encourages companies to apply big data analytics in ways that provide benefits
and opportunities to consumers, while avoiding pitfalls that may violate consumer protection or equal
opportunity laws, or detract from core values of inclusion and fairness. For its part, the Commission will
continue to monitor areas where big data practices could violate existing laws, including the FTC Act, the
FCRA, and ECOA, and will bring enforcement actions where appropriate. The Commission will also
continue to examine and raise awareness about big data practices that could have a detrimental impact on
low-income and underserved populations, and promote the use of big data that has a positive impact on
such populations.




                                                                                                                v
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 13 of 51
Federal Trade Commission




vi
            Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 14 of 51
                                                                                   Big Data: A Tool for Inclusion or Exclusion?


I. Introduction
     The era of big data has arrived. While companies historically have collected and used information about
their customer interactions to help improve their operations, the expanding use of online technologies has
greatly increased the amount of consumer data that flows throughout the economy. In many cases, when
consumers engage digitally—whether by shopping, visiting websites, paying bills, connecting with family
and friends through social media, using mobile applications, or using connected devices, such as fitness
trackers or smart televisions—companies collect information about their choices, experiences, and individual
characteristics. The analysis of this consumer information is often valuable to companies and to consumers,
as it provides insights into market-wide tastes and emerging trends, which can guide the development of new
products and services. It is also valuable to predict the preferences of specific individuals, help tailor services,
and guide individualized marketing of products and services.

    The term “big data” refers to a confluence of factors, including the nearly ubiquitous collection of
consumer data from a variety of sources, the plummeting cost of data storage, and powerful new capabilities
to analyze data to draw connections and make inferences and predictions.1

    A common framework for characterizing big data relies on the “three Vs,” the volume, velocity, and
variety of data, each of which is growing at a rapid rate as technological advances permit the analysis and use
of this data in ways that were not possible previously.2 Volume refers to the vast quantity of data that can
be gathered and analyzed effectively. The costs of collecting and storing data continue to drop dramatically.
And the ability to access millions of data points increases the predictive power of consumer data analysis.




1   See, e.g., Exec. Office of the President, Big Data: Seizing Opportunities, Preserving Values 2–3 (2014) [hereinafter
    “White House May 2014 Report”], http://www.whitehouse.gov/sites/default/files/docs/big_data_privacy_report_5.1.14_
    final_print.pdf; Jim Thatcher, Living on Fumes: Digital Footprints, Data Fumes, and the Limitations of Spatial Big Data, 8 Int’l
    J. Of Commc’n 1765, 1767–69 (2014), http://ijoc.org/index.php/ijoc/article/view/2174/1158. See also Comment #00018
    from Persis Yu, Nat’l Consumer L. Ctr., to Fed. Trade Comm’n, attached report at 10 (Aug. 15, 2014), https://www.ftc.gov/
    system/files/documents/public_comments/2014/08/00018-92374.pdf.
2   See, e.g., Transcript of Big Data: A Tool for Inclusion or Exclusion?, in Washington, D.C. (Sept. 15, 2014), at 15 (Solon
    Barocas), 32 (Joseph Turow), 40–41 (Joseph Turow), 261 (Christopher Wolf ) [hereinafter Big Data Tr.], https://www.ftc.gov/
    system/files/documents/public_events/313371/bigdata-transcript-9_15_14.pdf. See also White House May 2014 Report,
    supra note 1, at 4–5; Comment #00067 from Mark MacCarthy, Software & Info. Indus. Assoc., to Fed. Trade Comm’n 2
    (Oct. 31, 2014), https://www.ftc.gov/system/files/documents/public_comments/2014/10/00067-92918.pdf; Comment
    #00065 from Jules Polonetsky & Christopher Wolf, Future of Privacy Forum, to Fed. Trade Comm’n 2 (Oct. 31, 2014),
    https://www.ftc.gov/system/files/documents/public_comments/2014/10/00065-92921.pdf; Comment #00049 from Martin
    Abrams, Info. Accountability Found., to Fed. Trade Comm’n 3–4 & n.6, https://www.ftc.gov/system/files/documents/public_
    comments/2014/10/00049-92780.pdf; Comment #00031 from M. Gary LaFever & Ted Myerson, anonos, to Fed. Trade
    Comm’n 1 (Aug. 21, 2014), https://www.ftc.gov/system/files/documents/public_comments/2014/08/00031-92442.pdf.
    Others suggest that there is a “fourth V,” veracity, to denote the accuracy and integrity of data used. See, e.g., Brian Gentile,
    The New Factors of Production and the Rise of Data-Driven Applications, Forbes (Oct. 31, 2011), http://www.forbes.com/sites/
    ciocentral/2011/10/31/the-new-factors-of-production-and-the-rise-of-data-driven-applications/.


                                                                                                                                        1
                Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 15 of 51
Federal Trade Commission


       Velocity is the speed with which companies can accumulate, analyze, and use new data. Technological
    improvements allow companies to harness the predictive power of data more quickly than ever before,
    sometimes instantaneously.3

        Variety means the breadth of data that companies can analyze effectively. Companies can now combine
    very different, once unlinked, kinds of data—either on their own or through data brokers or analytics
    firms—to infer consumer preferences and predict consumer behavior, for example.

        Together, the three Vs allow for more robust research and correlation. Previously, finding a
    representative data sample sufficient to produce statistically significant results could be very difficult and
    expensive. Today, the present scope and scale of data collection enables cost-effective, substantial research of
    even obscure or mundane topics (e.g., the amount of foot traffic in a park at different times of day).

         Big data can produce tremendous benefits for society, such as advances in medicine, education, health,
    and transportation, and in many instances, without using consumers’ personally identifiable information.
    Big data also can allow companies to improve their offerings, provide consumers with personalized goods
    and services, and match consumers with products they are likely to be interested in. At the same time,
    advocates, academics, and others have raised concerns about whether certain uses of big data analytics may
    harm consumers. For example, if big data analytics incorrectly predicts that particular consumers are not
    likely to respond to prime credit offers, certain types of educational opportunities, or job openings requiring
    a college degree, companies may miss a chance to reach individuals that desire this information. In addition,
    if big data analytics incorrectly predicts that particular consumers are not good candidates for prime credit
    offers, educational opportunities, or certain lucrative jobs, such educational opportunities, employment, and
    credit may never be offered to these consumers. Some fear that such incorrect predictions could perpetuate
    existing disparities.

        To examine these issues, the Federal Trade Commission (“FTC” or “the Commission”) held a public
    workshop, Big Data: A Tool for Inclusion or Exclusion?, on September 15, 2014.4 In particular, the workshop
    explored the potential impact of big data on low-income and underserved populations. The workshop
    brought together academics, government representatives, consumer advocates, industry representatives,
    legal practitioners, and others to discuss the potential of big data to create opportunities for consumers or
    exclude them from such opportunities. The workshop consisted of four panels addressing the following
    topics: (1) current uses of big data; (2) potential uses of big data; (3) the application of equal opportunity
    and consumer protection laws to big data; and (4) best practices to enhance consumer protection in the use
    of big data. The Commission also received sixty-five public comments on these issues from private citizens,
    industry representatives, trade groups, consumer and privacy advocates, think tanks, and academics.

    3   White House May 2014 Report, supra note 1, at 5.
    4   The materials from the workshop are available on the FTC website at http://www.ftc.gov/news-events/events-
        calendar/2014/09/big-data-tool-inclusion-or-exclusion.

2
            Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 16 of 51
                                                                                Big Data: A Tool for Inclusion or Exclusion?


    The Commission has synthesized the discussions and comments from the workshop—along with
the record from a prior FTC seminar on alternative scoring products5 and recent research—to create this
report, which focuses on the impact of big data on low-income and underserved populations. The report is
divided into four sections. First, the report describes the “life cycle” of big data and how “little” data turns
into big data. Second, it discusses some of the benefits and risks created by the use of big data. Third, it
describes some of the consumer protection laws that currently apply to big data. Finally, it discusses certain
research in the field of big data and lessons that companies should take from the research in order to help
them maximize the benefits of big data while mitigating risks. Importantly, though the term “big data”
encompasses a wide range of analytics, this report addresses only the commercial use of big data consisting of
consumer information.6


II. Life Cycle of Big Data
   The life cycle of big data can be divided into four phases: (1) collection; (2) compilation and
consolidation; (3) data mining and analytics; and (4) use.7

    As to the first step, not all data starts as big data. Rather, companies collect bits of data from a variety
of sources.8 For example, as consumers browse the web or shop online, companies can track and link their
activities. Sometimes consumers log into services or identify themselves when they make a purchase. Other




5   On March 19, 2014, the Commission hosted a seminar on alternative scoring products and received nine public comments in
    connection with the seminar. Spring Privacy Series: Alternative Scoring Products, Fed. Trade Comm’n (Mar. 19, 2014), http://
    www.ftc.gov/news-events/events-calendar/2014/03/spring-privacy-series-alternative-scoring-products.
6   The report does include some examples from non-commercial fields, but it is intended to guide companies as they use big
    data about consumers.
7   See, e.g., Nat’l Consumer L. Ctr. Comment #00018, supra note 1, attached report at 11–12. In May 2014, the Commission
    released a report studying data brokers, which focused on the first three phases of the life cycle of big data. Fed. Trade
    Comm’n, Data Brokers: A Call for Transparency and Accountability (2014) [hereinafter “Data Brokers Report”],
    https://www.ftc.gov/system/files/documents/reports/data-brokers-call-transparency-accountability-report-federal-trade-
    commission-may-2014/140527databrokerreport.pdf.
8   See generally Comment #00055 from Daniel Castro, Ctr. for Data Innovation, to Fed. Trade Comm’n (Oct. 23, 2014),
    https://www.ftc.gov/system/files/documents/public_comments/2014/10/00055-92856.pdf; Comment #00026 from
    Daniel Castro, Ctr. for Data Innovation, to Fed. Trade Comm’n (Aug. 15, 2014), https://www.ftc.gov/system/files/
    documents/public_comments/2014/08/00026-92395.pdf; Comment #00024 from Alvaro Bedoya, Ctr. on Privacy
    & Tech. at Geo. L., to Fed. Trade Comm’n (Aug. 15, 2014), https://www.ftc.gov/system/files/documents/public_
    comments/2014/08/00024-92434.pdf; Nat’l Consumer L. Ctr. Comment #00018, supra note 1; Comment #00016 from
    James Steyer, Common Sense Media, to Fed. Trade Comm’n (Aug. 15, 2014), https://www.ftc.gov/system/files/documents/
    public_comments/2014/08/00016-92371.pdf; Comment #00015 from Nathan Newman, N.Y.U. Info. L. Inst., to Fed.
    Trade Comm’n (Aug. 15, 2014), https://www.ftc.gov/system/files/documents/public_comments/2014/08/00015-92370.
    pdf; Comment #00010 from Thomas Lenard, Tech. Pol’y Inst., to Fed. Trade Comm’n (July 28, 2014), https://www.ftc.gov/
    system/files/documents/public_comments/2014/07/00010-92280.pdf; Comment #00003 from Jeff Chester, Ctr. for Dig.
    Democracy, & Edmund Mierzwinski, U.S. PIRG Educ. Fund, to Fed. Trade Comm’n (May 9, 2014), https://www.ftc.gov/
    system/files/documents/public_comments/2014/05/00003-90097.pdf.


                                                                                                                                   3
                 Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 17 of 51
Federal Trade Commission


    times, techniques such as tracking cookies,9 browser or device fingerprinting,10 and even history sniffing11
    identify who consumers are, what they do, and where they go. In the mobile environment, companies
    track and link consumers’ activities across applications as another method of gathering information about
    their habits and preferences. More broadly, cross-device tracking offers the ability to interact with the
    same consumer across her desktop, laptop, tablet, wearable, and smartphone, using both online and offline
    information.12 Companies also are gathering data about consumers across the Internet of Things—the
    millions of Internet-connected devices that are in the market.13 Finally, data collection occurs offline as well,
    for example, through loyalty programs, warranty cards, surveys, sweepstakes entries, and even credit card
    purchases.14

        After collection, the next step in the life cycle of big data is compilation and consolidation. Commercial
    entities that compile data include online ad networks, social media companies, and large banks or retailers.15
    One important category of commercial entities that compile and consolidate data is data brokers. They
    combine data from disparate sources to build profiles about individual consumers. Indeed, some data
    brokers store billions of data elements on nearly every U.S. consumer.16

       The third step is data analytics. One form of analytics is descriptive—the objective is to uncover and
    summarize patterns or features that exist in data sets.17 By contrast, predictive data analytics refers to the use

    9   Tracking cookies are a specific type of cookie that is distributed, shared, and read across two or more unrelated websites for
        the purpose of gathering information or presenting customized data to a consumer. See Tracking Cookie, Symantec, https://
        www.symantec.com/security_response/writeup.jsp?docid=2006-080217-3524-99 (last visited Dec. 29, 2015).
    10 “‘Browser fingerprinting’ is a method of tracking web browsers by the configuration and settings information they make
       visible to websites, rather than traditional tracking methods” such as cookies. Panopticlick: Is Your Browser Safe Against
       Tracking?, Elec. Frontier Found., https://panopticlick.eff.org/about#browser-fingerprinting (last visited Dec. 29, 2015).
    11 History sniffing is the practice of tracking which sites a user has or has not visited. See Ben Schott, History Sniffing, N.Y.
       Times (Dec. 8, 2010), http://schott.blogs.nytimes.com/2010/12/08/history-sniffing/?_r=0. See also Brian Krebs, What You
       Should Know About History Sniffing, Krebs on Sec. (Dec. 6, 2010), http://krebsonsecurity.com/2010/12/what-you-should-
       know-about-history-sniffing/.
    12 In November 2015, the Commission held a workshop to study the various alternative techniques used to track consumers
       across their devices. See Cross-Device Tracking, Fed. Trade Comm’n (Nov. 16, 2015), https://www.ftc.gov/news-events/
       events-calendar/2015/11/cross-device-tracking.
    13 In January 2015, the Commission released a staff report entitled, Internet of Things: Privacy & Security in a
       Connected World, recommending steps businesses can take to enhance and protect consumers’ privacy and security as it
       relates to Internet-connected devices. Fed. Trade Comm’n, Internet of Things: Privacy and Security in a Connected
       World (2015), https://www.ftc.gov/system/files/documents/reports/federal-trade-commission-staff-report-november-2013-
       workshop-entitled-internet-things-privacy/150127iotrpt.pdf.
    14 See, e.g., Data Brokers Report, supra note 7, at 11–15.
    15 See generally Nat’l Consumer L. Ctr. Comment #00018, supra note 1; N.Y.U. Info. L. Inst. Comment #00015, supra note 8;
       Ctr. for Dig. Democracy & U.S. PIRG Educ. Fund Comment #00003, supra note 8.
    16 See, e.g., Data Brokers Report, supra note 7, at 46–47.
    17 See, e.g., Big Data Tr. 17 (Solon Barocas) (“[W]e can define data mining as the automated process of extracting useful patterns
       from large data sets, and in particular, patterns that can serve as a basis for subsequent decision making.”). See also Jure
       Leskovec et al., Mining of Massive Data Sets 1, 1 (2014), http://www.mmds.org/ (characterizing “data mining” as “the
       construction of a statistical model, that is, an underlying distribution from which the visible data is drawn”) (emphasis in
       original).

4
            Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 18 of 51
                                                                                 Big Data: A Tool for Inclusion or Exclusion?


of statistical models to generate new data.18 Developing and testing the models that find patterns and make
predictions can require the collection and use of copious amounts of data.19 In a market context, a common
purpose of big data analytics is to draw inferences about consumers’ likely choices. Companies may decide
to adopt big data analytics to better understand consumers, potentially by using data to attribute to an
individual the qualities of those who appear statistically similar, e.g., those who have made similar decisions
in similar situations in the past. Thus, a retail firm might use data on its customers’ past purchases, web
searches, shopping habits, and prices paid to create a statistical model of consumers’ purchases at different
prices. With that model, the retailer could then compare a prospective consumer’s characteristics or past
purchases, web searches, and location information to predict how likely the consumer is to purchase a
product at various price points.

    The final step in the life cycle of big data is use. The Commission’s May 2014 report entitled Data
Brokers: A Call for Transparency and Accountability focused on the first three steps in the life cycle of big data
within that industry—collection, compilation, and analytics.20 It discussed how information gathered for
one purpose (e.g., paying for goods and services) could be compiled and analyzed for other purposes, such as
for marketing or risk mitigation. In contrast, this report focuses on certain uses of big data. It examines the
question of how companies use big data to help consumers and the steps they can take to avoid inadvertently
harming consumers through big data analytics.


III. Big Data’s Benefits and Risks
    Companies have been analyzing data from their own customer interactions on a smaller scale for many
years, but the era of big data is still in its infancy.21 As a result, mining large data sets to find useful, non-
obvious patterns is a relatively new but growing practice in marketing, fraud prevention, human resources,
and a variety of other fields. Companies are still learning how to deal with big data and unlock its potential
while avoiding unintended or unforeseen consequences.22

   Appropriately employing big data algorithms on data of sufficient quality can provide numerous
opportunities for improvements in society. In addition to the market-wide benefits of more efficiently
matching products and services to consumers, big data can create opportunities for low-income and


18 See, e.g., Galit Shmueli, To Explain or Predict?, 25 Statistical Sci. 289, 291 (2010), http://www.stat.berkeley.
   edu/~aldous/157/Papers/shmueli.pdf. See also Mike Wu, Big Data Reduction 2: Understanding Predictive Analytics, Sci. of
   Social Blog (Mar. 26, 2013 9:41 AM), http://community.lithium.com/t5/Science-of-Social-blog/Big-Data-Reduction-2-
   Understanding-Predictive-Analytics/ba-p/79616 (“[P]redictive analytics is all about using data you have to predict data that
   you don’t have.”) (emphases in original).
19 Cf. Comment #00014 from Pam Dixon & Robert Gellman, World Privacy Forum, to Fed. Trade Comm’n 8 (Aug. 14, 2014),
   https://www.ftc.gov/policy/public-comments/2014/08/14/comment-00014.
20 See generally Data Brokers Report, supra note 7.
21 See, e.g., Big Data Tr. 31–32 (Gene Gsell), 32–33 (Joseph Turow), 34 (Mallory Duncan), 107–08 (Pamela Dixon).
22 See, e.g., Big Data Tr. 31–32 (Gene Gsell), 32–33 (Joseph Turow), 78 (danah boyd), 233 (Michael Spadea).


                                                                                                                                  5
                 Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 19 of 51
Federal Trade Commission


    underserved communities.23 Workshop participants and others have noted that big data is already being
    used to:

         Increase educational attainment for individual students. Educational institutions have used
           big data techniques to identify students for advanced classes who would otherwise not have been
           eligible for such classes based on teacher recommendations alone.24 These institutions have also used
           big data techniques to help identify students who are at risk of dropping out and in need of early
           intervention strategies.25 Similarly, organizations have used big data analytics to demonstrate how
           certain disciplinary practices, such as school suspensions, affect African-American students far more
           than Caucasian students, thereby partly explaining the large discrepancy between the graduation
           rates of these two groups.26

         Provide access to credit using non-traditional methods. Companies have used big data to provide
           alternative ways to score populations that were previously deemed unscorable.27 For example,
           LexisNexis has created an alternative credit score called RiskView.28 This product relies on traditional
           public record information, such as foreclosures and bankruptcies, but it also includes educational
           history, professional licensure data, and personal property ownership data. Thus, consumers who
           may not have access to traditional credit, but, for instance, have a professional license, pay rent
           on time, or own a car, may be given better access to credit than they otherwise would have.29



    23 See, e.g., Big Data Tr. 83–85 (Mark MacCarthy), 250–51 (Christopher Wolf ). See generally Comment #00076 from William
       Kovacs, U.S. Chamber of Commerce, to Fed. Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/system/files/documents/
       public_comments/2014/10/00076-92936.pdf; Comment #00073 from Michael Beckerman, The Internet Assoc., to Fed.
       Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/system/files/documents/public_comments/2014/10/00073-92923.pdf;
       Comment #00066 from Carl Szabo, NetChoice, to Fed. Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/system/files/
       documents/public_comments/2014/10/00066-92920.pdf; Comment #00063 from Peggy Hudson, Direct Mktg. Assoc., to
       Fed. Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/system/files/documents/public_comments/2014/10/00063-92909.
       pdf; Ctr. for Data Innovation Comment #00055, supra note 8; Comment #00027 from Jules Polonetsky, Future
       of Privacy Forum, to Fed. Trade Comm’n (Aug. 15, 2014), https://www.ftc.gov/system/files/documents/public_
       comments/2014/08/00027-92420.pdf; Ctr. for Data Innovation Comment #00026, supra note 8; Comment #00017
       from Mike Zaneis, Interactive Advert. Bureau, to Fed. Trade Comm’n (Aug. 15, 2014), https://www.ftc.gov/system/files/
       documents/public_comments/2014/08/00017-92372.pdf; Tech. Pol’y Inst. Comment #00010, supra note 8.
    24 See, e.g., Big Data Tr. 47–48 (Gene Gsell). Cf. Ctr. for Data Innovation Comment #00055, supra note 8, attached report
       entitled, The Rise of Data Poverty in America, at 4–6.
    25 See, e.g., Big Data Tr. 84–85 (Mark MacCarthy). See also Software & Info. Indus. Assoc. Comment #00067, supra note 2, at
       6–7; Ctr. for Data Innovation Comment #00026, supra note 8, at 2.
    26 See, e.g., Big Data Tr. 250 (Christopher Wolf ). See also Future of Privacy Forum Comment #00027, supra note 23, attached
       report entitled, Big Data: A Tool for Fighting Discrimination and Empowering Groups, at 9.
    27 See, e.g., Big Data Tr. 49–51 (Gene Gsell), 83–84 (Mark MacCarthy), 102–06 (Stuart Pratt), 231–32 (Michael Spadea). See
       also Software & Info. Indus. Assoc. Comment #00067, supra note 2, at 5–6; Tech. Pol’y Inst. Comment #00010, supra note
       8, at 5–6 & attached report entitled, Big Data, Privacy and the Familiar Solutions, at 7.
    28 See, e.g., Software & Info. Indus. Assoc. Comment #00067, supra note 2, at 5–6.
    29 See, e.g., Rent Reporting for Credit Building Consulting, Credit Builders All., http://creditbuildersalliance.org/rent-reporting-
       credit-building-consulting (last visited Dec. 22, 2015).

6
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 20 of 51
                                                                                  Big Data: A Tool for Inclusion or Exclusion?


         Furthermore, big data algorithms could help reveal underlying disparities in traditional credit
         markets and help companies serve creditworthy consumers from any background.30

     Provide healthcare tailored to individual patients’ characteristics. Organizations have used big
       data to predict life expectancy, genetic predisposition to disease, likelihood of hospital readmission,
       and likelihood of adherence to a treatment plan in order to tailor medical treatment to an
       individual’s characteristics.31 This, in turn, has helped healthcare providers avoid one-size-fits-all
       treatments and lower overall healthcare costs by reducing readmissions.32 Ultimately, data sets
       with richer and more complete data should allow medical practitioners more effectively to perform
       “precision medicine,” an approach for disease treatment and prevention that considers individual
       variability in genes, environment, and lifestyle.33

     Provide specialized healthcare to underserved communities. IBM, for example, has worked with
       hospitals to develop an Oncology Diagnosis and Treatment Advisor. This system synthesizes vast
       amounts of data from textbooks, guidelines, journal articles, and clinical trials to help physicians
       make diagnoses and identify treatment options for cancer patients. In rural and low-income areas,
       where there is a shortage of specialty providers, IBM’s Oncology Diagnosis and Treatment Advisor
       can provide underserved communities with better access to cancer care and lower costs.34

     Increase equal access to employment. Companies have used big data to help promote a more
       diverse workforce.35 Google, for example, recognized that its traditional hiring process was
       resulting in a homogenous work force. Through analytics, Google identified issues with its hiring
       process, which included an emphasis on academic grade point averages and “brainteaser” questions

30 See, e.g., Ctr. for Data Innovation Comment #00055, supra note 8, attached report entitled, The Rise of Data Poverty
   in America, at 9. See generally Fair Isaac Corp., Can Alternative Data Expand Credit Access, Insights White Paper No.
   90 (2015), http://www.fico.com/en/latest-thinking/white-papers/can-alternative-data-expand-credit-access (finding that
   alternative scoring can help lenders safely and responsibly extend credit to many of the more than fifty million U.S. adults
   who do not currently have FICO scores).
31 See, e.g., Ctr. for Data Innovation Comment #00026, supra note 8, at 2. See also Shannon Pettypiece & Jordan Robertson,
   Hospitals are Mining Patients’ Credit Card Data to Predict Who Will Get Sick, Bloomberg (July 3, 2014), http://www.
   bloomberg.com/bw/articles/2014-07-03/hospitals-are-mining-patients-credit-card-data-to-predict-who-will-get-sick.
32 See, e.g., Ctr. for Data Innovation Comment #00055, supra note 8, attached report entitled, The Rise of Data Poverty in
   America, at 6–8; Future of Privacy Forum Comment #00027, supra note 23, attached report entitled, Big Data: A Tool for
   Fighting Discrimination and Empowering Groups, at 4; Ctr. for Data Innovation Comment #00026, supra note 8, at 2.
   Cf. Software & Info. Indus. Assoc. Comment #00067, supra note 2, at 4–5.
33 See, e.g., David Shaywitz, New Diabetes Study Shows How Big Data Might Drive Precision Medicine, Forbes (Oct. 30, 2015),
   http://www.forbes.com/sites/davidshaywitz/2015/10/30/new-diabetes-study-shows-how-big-data-might-drive-precision-
   medicine/.
34 See, e.g., Big Data Tr. 84 (Mark MacCarthy). See also Software & Info. Indus. Assoc. Comment #00067, supra note 2, at 4.
35 See, e.g., Big Data Tr. 126 (Mark MacCarthy), 251 (Christopher Wolf ); Software & Info. Indus. Assoc. Comment #00067,
   supra note 2, at 7; Future of Privacy Forum Comment #00027, supra note 23, attached report entitled, Big Data: A Tool
   for Fighting Discrimination and Empowering Groups, at 1–2. See also Lauren Weber, Can This Algorithm Find Hires
   of a Certain Race?, Wall St. J. (Apr. 30, 2014), http://blogs.wsj.com/atwork/2014/04/30/can-this-algorithm-find-hires-of-a-
   certain-race/.


                                                                                                                                  7
                Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 21 of 51
Federal Trade Commission


             during interviews. Google then modified its interview practices and began asking more structured
             behavioral questions (e.g., how would you handle the following situation?).36 This new approach
             helped ensure that potential interviewer biases had less effect on hiring decisions.

         While recognizing these potential benefits, some researchers and others have expressed concern that the
    use of big data analytics to make predictions may exclude certain populations from the benefits society and
    markets have to offer. This concern takes several forms. First, some workshop participants and commenters
    expressed concerns about the quality of data, including its accuracy, completeness, and representativeness.37
    Another concern is that there are uncorrected biases in the underlying consumer data.38 For example,
    one academic has argued that hidden biases in the collection, analysis, and interpretation stages present
    considerable risks.39 If the process that generated the underlying data reflects biases in favor of or against
    certain types of individuals, then some statistical relationships revealed by that data could perpetuate those
    biases. When not recognized and addressed, poor data quality can lead to inaccurate predictions, which in
    turn can lead to companies erroneously denying consumers offers or benefits. Although the use of inaccurate
    or biased data and analysis to justify decisions that have harmed certain populations is not new,40 some
    commenters worry that big data analytics may lead to wider propagation of the problem and make it more
    difficult for the company using such data to identify the source of discriminatory effects and address it.41




    36 See, e.g., Big Data Tr. 251 (Christopher Wolf ). See also Future of Privacy Forum Comment #00027, supra note 23, attached
       report entitled, Big Data: A Tool for Fighting Discrimination and Empowering Groups, at 2; David Amerland, 3 Ways
       Big Data Changed Google’s Hiring Process, Forbes (Jan. 21, 2014), http://www.forbes.com/sites/netapp/2014/01/21/big-data-
       google-hiring-process/; Adam Bryant, In Head-Hunting, Big Data May Not Be Such a Big Deal, N.Y. Times (June 19, 2013),
       http://www.nytimes.com/2013/06/20/business/in-head-hunting-big-data-may-not-be-such-a-big-deal.html?pagewanted=1&
       %2359&adxnnlx=1371813584-7rFFVvpSQsf/NlnpuVABGQ&%2359;_r=3.
    37 See, e.g., Big Data Tr. 21–22 (Solon Barocas), 29–31 (David Robinson), 100–02 (Dr. Nicol Turner-Lee); Transcript of Spring
       Privacy Series: Alternative Scoring Products, in Washington, D.C. (Mar. 19, 2014), at 44–45 (Pamela Dixon) [hereinafter
       Alternative Scoring Tr.], https://www.ftc.gov/system/files/documents/public_events/182261/alternative-scoring-products_
       final-transcript.pdf. See also Ctr. for Data Innovation Comment #00055, supra note 8, attached report entitled, The Rise
       of Data Poverty in America, at 2; Nat’l Consumer L. Ctr. Comment #00018, supra note 1, attached report entitled, Big
       Data: A Big Disappointment for Scoring Consumer Risk, at 9, 27; Ctr. for Dig. Democracy & U.S. PIRG Educ. Fund
       Comment #00003, supra note 8, at 2. See generally Nir Grinberg et al., Extracting Diurnal Patterns of Real World Activity
       from Social Media (The 9th Int’l Conference on Web and Social Media, Working Paper 2013), http://sm.rutgers.edu/pubs/
       Grinberg-SMPatterns-ICWSM2013.pdf.
    38 See, e.g., Big Data Tr. 23–25 (Solon Barocas); Alternative Scoring Tr. 93 (Claudia Perlich). See also Cynthia Dwork & Deirdre
       Mulligan, It’s Not Privacy and It’s Not Fair, 66 Stan. L. Rev. Online 35, 36–37 (2013), http://www.stanfordlawreview.org/
       sites/default/files/online/topics/DworkMullliganSLR.pdf.
    39 Kate Crawford, The Hidden Biases in Big Data, Harv. Bus. Rev. (2013), https://hbr.org/2013/04/the-hidden-biases-in-big-
       data.
    40 See generally Helen F. Ladd, Evidence on Discrimination in Mortgage Lending, 12(2) J. of Econ. Perspectives 41 (1998),
       https://www.aeaweb.org/atypon.php?return_to=/doi/pdfplus/10.1257/jep.12.2.41.
    41 See, e.g., Big Data Tr. 40–41 (Joseph Turow).

8
            Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 22 of 51
                                                                                 Big Data: A Tool for Inclusion or Exclusion?


    Second, while big data may be highly effective in showing correlations, it is axiomatic that correlation is
not causation.42 Indeed, with large enough data sets, one can generally find some meaningless correlations.
For example, in eighteen out of the past twenty U.S. Presidential elections, if the Washington, D.C.
professional football team won its last home game before the election, the incumbent’s party continued to
hold the presidency; if the team lost that last home game, the out-of-office party unseated the incumbent
party.43 Other examples of spurious correlations abound.44 If companies use correlations to make decisions
about people without understanding the underlying reasons for the correlations, those decisions might be
faulty and could lead to unintended consequences or harm for consumers and companies.

    Ultimately, all of these concerns feed into the larger concern about whether big data may be used to
categorize consumers in ways that can result in exclusion of certain populations. Workshop participants and
others have noted how potential inaccuracies and biases might lead to detrimental effects for low-income and
underserved populations.45 According to these commenters, particular uses of big data may:

     Result in more individuals mistakenly being denied opportunities based on the actions of
       others. Participants raised concerns that big data can lead to decision-making based on the actions
       of others with whom consumers share some characteristics.46 Several commenters explained that
       some credit card companies have lowered a customer’s credit limit, not based on the customer’s
       payment history, but rather based on analysis of other customers with a poor repayment history that
       had shopped at the same establishments where the customer had shopped.47 Indeed, one credit card
       company settled FTC allegations that it failed to disclose its practice of rating consumers as having a
       greater credit risk because they used their cards to pay for marriage counseling, therapy, or tire-repair
       services, based on its experiences with other consumers and their repayment histories.48 Using this
       type of a statistical model might reduce the cost of credit for some individuals, but may also result

42 See generally John Aldrich, Correlations Genuine and Spurious in Pearson and Yule, 10(4) Statistical Sci. 364 (1995), http://
   www.jstor.org/stable/2246135. See also Correlation, xkcd, https://xkcd.com/552/ (last visited Dec. 29, 2015).
43 Winning Tradition, Snopes.com, http://www.snopes.com/politics/ballot/redskins.asp (last visited Dec. 29, 2015).
44 See, e.g., Spurious Correlations, Tylervigen.com, http://www.tylervigen.com/spurious-correlations (last visited Dec. 29,
   2015) (showing a variety of spurious correlations, including, for example, a historical correlation between the annual number
   of people who have drowned by falling into a swimming pool and the annual number of films in which Nicolas Cage has
   appeared).
45 See, e.g., Big Data Tr. 222 (Jeremy Gillula). See generally Nat’l Consumer L. Ctr. Comment #00018, supra note 1; Common
   Sense Media Comment #00016, supra note 8; N.Y.U. Info. L. Inst. Comment #00015, supra note 8; Ctr. for Dig. Democracy
   & U.S. PIRG Educ. Fund Comment #00003, supra note 8.
46 See, e.g., Big Data Tr. 42–44 (danah boyd). See also Comment #00078 from Seeta Peña Gangadharan et al., New Am.’s Open
   Tech. Inst., to Fed. Trade Comm’n, attached report entitled, The Networked Nature of Algorithmic Discrimination, at
   53–57 (Oct. 31, 2014), https://www.ftc.gov/system/files/documents/public_comments/2014/10/00078-92938.pdf.
47 See, e.g., Nat’l Consumer L. Ctr. Comment #00018, supra note 1, at 27–28; N.Y.U. Info. L. Inst. Comment #00015, supra
   note 8, at 6.
48 See FTC v. CompuCredit Corp., No. 1:08-cv-1976-BBM-RGV (N.D. Ga. June 10, 2008), https://www.ftc.gov/sites/default/
   files/documents/cases/2008/12/081219compucreditstiporder.pdf. See also Danielle Keats Citron & Frank A. Pasquale III, The
   Scored Society: Due Process for Automated Predictions, 89 Wash. L. Rev. 1, 4 (2014), http://ssrn.com/abstract=2376209.


                                                                                                                                   9
                 Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 23 of 51
Federal Trade Commission


              in some creditworthy consumers being denied or charged more for credit than they might otherwise
              have been charged.49

          Create or reinforce existing disparities. Participants raised concerns that when big data is used to
            target ads, particularly for financial products, low-income consumers who may otherwise be eligible
            for better offers may never receive them.50

          Expose sensitive information. Participants also raised concerns about the potential exposure
            of characteristics that people may view as sensitive.51 For example, one study combined data on
            Facebook “Likes” and limited survey information to determine that researchers could accurately
            predict a male user’s sexual orientation 88 percent of the time; a user’s ethnic origin 95 percent of
            time; and whether a user was Christian or Muslim (82 percent), a Democrat or Republican (85
            percent), or used alcohol, drugs, or cigarettes (between 65 percent and 75 percent).52

          Assist in the targeting of vulnerable consumers for fraud. Unscrupulous companies can use big
            data to offer misleading offers or scams to the most vulnerable prospects.53 According to public
            reports, unscrupulous companies can obtain lists of people who reply to sweepstakes offers and thus
            are more likely to respond to enticements, as well as lists of “suffering seniors” who are identified
            as having Alzheimer’s or similar maladies.54 Big data analytics allows companies to more easily and
            accurately identify such vulnerable prospects.

          Create new justifications for exclusion. Big data analytics may give companies new ways to
            attempt to justify their exclusion of certain populations from particular opportunities. For example,
            one big data analytics study showed that “people who fill out online job applications using browsers
            that did not come with the computer . . . but had to be deliberately installed (like Firefox or Google’s




     49 See, e.g., Alternative Scoring Tr. 96 (Edmund Mierzwinski).
     50 See, e.g., Big Data Tr. 228–30 (Christopher Calabrese); Alternative Scoring Tr. 64–67 (Ashkan Soltani). See also Ctr. for Dig.
        Democracy & U.S. PIRG Educ. Fund Comment #00003, supra note 8, at 10–11, 18–29.
     51 See, e.g., Big Data Tr. 89–90 (Pamela Dixon), 71–72 (Kristin Amerling); Alternative Scoring Tr. 76 (Pamela Dixon), 92
        (Ashkan Soltani). See also Am.’s Open Tech. Inst. Comment #00078, supra note 46, attached report entitled, Health
        Privacy Online: Patients at Risk, at 11–16; Ctr. on Privacy & Tech. at Geo. L. Comment #00024, supra note 8, at 9; Data
        Brokers Report, supra note 7, at 19–21, 47.
     52 See Michal Kosinski et al., Private Traits and Attributes Are Predictable From Digital Records of Human Behavior, 110
        Proceedings of the Nat’l Acad. of Scis. 5802, 5803–04 (2013), http://www.pnas.org/content/110/15/5802.abstract.
        See also Jon Green, Facebook Knows You’re Gay Before You Do, Am. Blog (Mar. 20, 2013), http://americablog.com/2013/03/
        facebook-might-know-youre-gay-before-you-do.html.
     53 See, e.g., Comment #00080 from David Robinson, Robinson + Yu, to Fed. Trade Comm’n 8–9 (Oct. 31, 2014), https://www.
        ftc.gov/system/files/documents/public_comments/2014/10/00080-92939.pdf; N.Y.U. Info. L. Inst. Comment #00015,
        supra note 8, at 6–7. See also FTC v. LeapLab, LLC, No. 2:14-cv-02750 (D. Ariz. filed Dec. 22, 2014), https://www.ftc.gov/
        system/files/documents/cases/141223leaplabcmpt.pdf.
     54 See, e.g., N.Y.U. Info. L. Inst. Comment #00015, supra note 8, at 6–7.

10
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 24 of 51
                                                                                   Big Data: A Tool for Inclusion or Exclusion?


         Chrome) perform better and change jobs less often.”55 If an employer were to use this correlation
         to refrain from hiring people who used a particular browser, they could be excluding qualified
         applicants for reasons unrelated to the job at issue.

     Result in higher-priced goods and services for lower income communities. Some commentators
       have raised concerns about potential effects on prices on lower income communities.56 For example,
       research has shown that online companies may charge consumers in different zip codes different
       prices for standard office products.57 If such pricing results in consumers in poorer neighborhoods
       having to pay more for online products than consumers in affluent communities, where there is
       more competition from brick-and-mortar stores, these poorer communities would not realize the full
       competition benefit of online shopping.58

     Weaken the effectiveness of consumer choice. Some researchers have argued that, even when
       companies offer consumers choices about data collection, the companies may still use big data to
       draw inferences about consumers who choose to restrict the collection of their data.59 Indeed, using
       data from consumers who opt in or decline to opt out, big data algorithms can still be employed to
       infer information about similarly-situated individuals who chose not to share their data.60



55 See, e.g., Mark Andrejevic, The Big Data Divide, 8 Int’l J. of Commc’n 1673, 1681 (2014), http://ijoc.org/index.php/
   ijoc/article/download/2161/1163. See also Robot Recruiters, Economist (Apr. 6, 2013), http://www.economist.com/news/
   business/21575820-how-software-helps-firms-hire-workers-more-efficiently-robot-recruiters.
56 See, e.g., Lauren Kirchner, When Big Data Becomes Bad Data, ProPublica (Sept. 2, 2015), https://www.propublica.org/
   article/when-big-data-becomes-bad-data (finding that areas with high density of Asian residents are often charged more for
   the Princeton Review’s online SAT tutoring). But see Exec. Office of the President, Big Data and Differential Pricing
   17 (2015), [hereinafter White House Feb. 2015 Report], http://www.whitehouse.gov/sites/default/files/whitehouse_files/
   docs/Big_Data_Report_Nonembargo_v2.pdf (“[I]f historically disadvantaged groups are more price-sensitive than the average
   consumer, profit-maximizing differential pricing should work to their benefit” in competitive markets.). This holds true
   for relatively competitive markets. However, the report also points out that disadvantaged groups may face less competitive
   markets and be penalized by differential pricing. Id. Economists have shown that price discrimination can improve or reduce
   consumer welfare, depending on how price discrimination is implemented. See generally Dirk Bergemann et al., The Limits of
   Price Discrimination, 105(3), Am. Econ. Rev. 921 (2015), https://www.aeaweb.org/articles.php?doi=10.1257/aer.20130848.
   Economists have also shown that greater price discrimination could raise or reduce the intensity of competition. See generally
   Kenneth S. Corts, Third-Degree Price Discrimination in Oligopoly: All-Out Competition and Strategic Commitment, RAND J.
   of Econs. 306 (1998), http://www.jstor.org/stable/2555890?seq=1#page_scan_tab_contents.
57 See, e.g., Alternative Scoring Tr. 62–64 (Askhan Soltani). See also Jennifer Valentino-Devries et al., Websites Vary Prices, Deals
   Based on Users’ Information, Wall St. J. (Dec. 24, 2012), http://www.wsj.com/articles/SB1000142412788732377720457818
   9391813881534.
58 See, e.g., Nat’l Consumer L. Ctr Comment #00018, supra note 1, at 27; N.Y.U. Info. L. Inst. Comment #00015, supra note
   8, at 4–5. See also Alternative Scoring Tr. 62–64 (Ashkan Soltani). For an example of differential pricing using IP addresses,
   see Valentino-Devries et al., supra note 57. For an example of steering based on the type of operating system, see Martha C.
   White, Orbitz Shows Higher Prices to Mac Users, Time (June 26, 2012), http://business.time.com/2012/06/26/orbitz-shows-
   higher-prices-to-mac-users/.
59 Solon Barocas & Helen Nissenbaum, Big Data’s End Run Around Anonymity and Consent, in Privacy, Big Data, and the
   Public Good: Frameworks for Engagement 44, 61–63 (Julia Lane et al. eds., 2014).
60 Id.


                                                                                                                                        11
                 Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 25 of 51
Federal Trade Commission


         As these examples show, big data offers companies the opportunity to facilitate inclusion or exclusion.
     Companies can use big data to advance education, credit, and employment opportunities for low-income
     communities or to exclude them from these opportunities. They can use big data to target products to those
     who are most interested or to target products in ways that could exclude certain populations. The remainder
     of this report is intended to guide companies on some of the laws that may apply when using big data, raise
     awareness about the ethical implications of using big data, and to highlight potential biases that companies
     should consider as they use big data.


     IV. Considerations for Companies in Using Big Data
        The challenge for companies is not whether they should use big data; indeed, the reality of today’s
     marketplace is that big data now fuels the creation of innovative products and systems that consumers and
     companies quickly are coming to rely upon and expect. Rather, the challenge is how companies can use big
     data in a way that benefits them and society, while minimizing legal and ethical risks.

         In assessing risks, companies should first have an understanding of the laws that may apply to big data
     practices. Second, they should be aware of important research in the field of big data aimed at identifying
     potential biases and inaccuracies. This section provides a starting point for companies using big data
     analytics. It is not intended to provide an exhaustive list of considerations. Rather, companies using big
     data should consider the issues raised in this report as they engage in big data practices and build on the
     questions posed to examine the legal, privacy, and ethical implications of their work.

         A. Potentially Applicable Laws
         The following section describes some of the laws that may apply to big data practices.61 Although the
     laws discussed do not address every potential misuse, as noted above, this report is not intended to identify

     61 See, e.g., Big Data Tr. 38 (Kristin Amerling), 45–47, 69–70 (David Robinson), 95, 120–22 (Stuart Pratt), 99, 108 (Pamela
        Dixon), 268 (Christopher Calabrese), 163–213 (Leonard Chanin, Carol Miaskoff, Montserrat Miller, C. Lee Peeler,
        and Peter Swire in conversation); Alternative Scoring Tr. 36–37, 71 (Stuart Pratt). See generally Comment #00075 from
        Michelle De Mooy, Ctr. for Democracy & Tech., to Fed. Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/system/
        files/documents/public_comments/2014/10/00075-92928.pdf; Comment #00068 from Julie Kearney & Alexander
        Reynolds, Consumer Elecs. Assoc., to Fed. Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/system/files/documents/
        public_comments/2014/10/00068-92917.pdf; Software & Info. Indus. Assoc. Comment #00067, supra note 2; Future
        of Privacy Forum Comment #00065, supra note 2; Direct Mktg. Assoc. Comment #00063, supra note 23; Comment
        #00062 from David Hoffman, Intel Corp., to Fed. Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/system/files/
        documents/public_comments/2014/10/00062-92887.pdf; Comment #00061 from Jeff Chester, Ctr. for Dig. Democracy,
        & Edmund Mierzwinski, U.S. PIRG Educ. Fund, to Fed. Trade Comm’n (Oct. 29, 2014), https://www.ftc.gov/system/files/
        documents/public_comments/2014/10/00061-92886.pdf; Comment #00059 from Laura Murphy & Rachel Goodman,
        Am. Civil Liberties Union, to Fed. Trade Comm’n (Oct. 27, 2014), https://www.ftc.gov/system/files/documents/public_
        comments/2014/10/00059-92874.pdf; Ctr. for Data Innovation Comment #00026, supra note 8; Comment #00025 from
        Dennis Hirsch, Cap. Univ. L. Sch., to Fed. Trade Comm’n (Aug. 15, 2014), https://www.ftc.gov/system/files/documents/
        public_comments/2014/08/00025-92435.pdf; Comment #00021 from U.S. Chamber of Commerce, to Fed. Trade
        Comm’n (Aug. 15, 2014), https://www.ftc.gov/system/files/documents/public_comments/2014/08/00021-92389.pdf;
        Comment #00020 from Jim Halpert, Internet Commerce Coal., to Fed. Trade Comm’n (Aug. 15, 2014), https://

12
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 26 of 51
                                                                                    Big Data: A Tool for Inclusion or Exclusion?


legal or policy gaps; rather, it attempts to guide companies on laws, such as the Fair Credit Reporting Act,
equal opportunity laws, and the Federal Trade Commission Act, that may apply to big data practices.62

         1. The Fair Credit Reporting Act

     The FTC has the authority to enforce compliance with the Fair Credit Reporting Act (“FCRA”).63
The FCRA applies to companies, known as consumer reporting agencies or CRAs, that compile and sell
consumer reports, which contain consumer information that is used or expected to be used for credit,
employment, insurance, housing, or other similar decisions about consumers’ eligibility for certain benefits
and transactions.64 Among other things, CRAs must implement reasonable procedures to ensure maximum
possible accuracy of consumer reports65 and provide consumers with access to their own information, along
with the ability to correct any errors.66 CRAs can only provide consumer reports to those entities that will
use them for certain specified permissible purposes, such as for credit, employment, insurance, or housing
eligibility determinations.67

    Traditionally, CRAs include credit bureaus, employment background screening companies, and other
specialty companies that provide particularized services for making consumer eligibility decisions, such as
check authorizations or tenant screenings. Some data brokers that compile non-traditional information,
including social media information, may also be considered CRAs subject to the FCRA, as demonstrated
by the Commission’s enforcement actions. For example, the Commission entered into a consent decree
with online data broker Spokeo to resolve allegations that the company violated the FCRA.68 As set forth
in the FTC’s complaint, Spokeo assembled personal information from hundreds of online and offline data
sources, including social networks, and merged that data to create detailed personal profiles, including name,
address, age range, hobbies, ethnicity, and religion, and marketed these profiles for use by human resources

    www.ftc.gov/system/files/documents/public_comments/2014/08/00020-92376.pdf; Comment #00019 from Michael
    Beckerman, Internet Ass’n, to Fed. Trade Comm’n (Aug. 15, 2014), https://www.ftc.gov/system/files/documents/public_
    comments/2014/08/00019-92375.pdf; Nat’l Consumer L. Ctr. Comment #00018, supra note 1; Interactive Advert. Bureau
    Comment #00017, supra note 23; World Privacy Forum Comment #00014, supra note 19; Ctr. for Dig. Democracy & U.S.
    PIRG Educ. Fund Comment #00003, supra note 8.
62 This discussion articulates considerations relevant to the Commission’s exercise of its enforcement authority. Though this
   section discusses certain federal laws, companies should also be aware that other federal laws, as well as state and local laws,
   may apply to their big data practices. They should review these laws in jurisdictions where they operate.
63 15 U.S.C. §§ 1681–1681x (2014).
64 Id. § 1681a(f ) & (d). As discussed further below, the FCRA also applies to users of consumer reports and those who furnish
   consumer reports to CRAs.
65 Id. § 1681e(b).
66 Id. § 1681g–1681j.
67 Id. §1681b(a).
68 United States v. Spokeo, Inc., No. 2-12-cv-05001-MMM-SH (C.D. Cal. June 12, 2012), https://www.ftc.gov/sites/default/
   files/documents/cases/2012/06/120612spokeoorder.pdf. See also Press Release, Fed. Trade Comm’n, Spokeo to Pay $800,000
   to Settle FTC Charges Company Allegedly Marketed Information to Employers and Recruiters in Violation of FCRA (June
   12, 2012), http://www.ftc.gov/news-events/press-releases/2012/06/spokeo-pay-800000-settle-ftccharges-company-allegedly-
   marketed.


                                                                                                                                      13
                 Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 27 of 51
Federal Trade Commission


     departments in making hiring decisions.69 Based on the allegations that the company marketed consumer
     profiles specifically for employment purposes, the Commission charged that Spokeo was subject to, but had
     failed to comply with, the FCRA. Accordingly, the FTC entered into a consent decree that required Spokeo
     to pay $800,000 in civil penalties.

         In another matter, the Commission alleged that the data broker Instant Checkmate advertised potential
     uses of its consumer data for employment and tenant screening purposes, both through its website and
     through blog posts, but did not comply with the FCRA.70 According to the complaint, the company
     used a Google AdWords campaign to display ads for its services that would appear in search results when
     consumers sought background checks on “nannies,” “babysitters,” “maids,” and “housekeepers.” Thus, the
     Commission alleged that the company was subject to the FCRA, entered into a consent order to ensure
     future compliance, and obtained $550,000 in civil penalties.71 In both Spokeo and Instant Checkmate, the
     companies included a disclaimer on their websites stating that they were not CRAs and that users could not
     use their data for eligibility purposes. These disclaimers were not effective in insulating the companies from
     FTC enforcement. As these cases demonstrate, the scope of the FCRA extends beyond traditional credit
     bureaus.

         Companies that use consumer reports also have obligations under the FCRA. They must, among
     other things, provide consumers with “adverse action” notices if the companies use the consumer report
     information to deny credit, insurance, employment, housing, or certain other covered benefits.72 Similarly,
     companies that use consumer reports must provide “risk-based pricing” notices if they charge consumers
     more to obtain credit or insurance based on consumer report information.73 The purpose of both types
     of notices is to enable consumers to check their consumer reports and correct any inaccuracies.74 The
     Commission has brought actions against various companies for violation of these provisions.75 For example,

     69 Complaint at 3–4, Spokeo, No. 2-12-cv-05001-MMM-SH (C.D. Cal. filed June 7, 2012), https://www.ftc.gov/sites/default/
        files/documents/cases/2012/06/120612spokeocmpt.pdf.
     70 Complaint, United States v. Instant Checkmate, Inc., No. 3:14-cv-00675-H-JMA (S.D. Cal. filed Mar. 24, 2014), https://
        www.ftc.gov/system/files/documents/cases/140409instantcheckmatecmpt.pdf. See also Press Release, Fed. Trade Comm’n,
        Two Data Brokers Settle FTC Charges That They Sold Consumer Data without Complying with Protections Required under
        the Fair Credit Reporting Act (Apr. 9, 2014), https://www.ftc.gov/news-events/press-releases/2014/04/two-data-brokers-
        settle-ftc-charges-they-sold-consumer-data.
     71 Instant Checkmate, No. 3:14-cv-00675-H-JMA (S.D. Cal. Apr. 1, 2014), https://www.ftc.gov/system/files/documents/cases/1
        40409instantcheckmateorder.pdf.
     72 See 15 U.S.C. § 1681m(a). When using consumer reports for employment purposes, companies must also provide consumers
        with “pre-adverse action notices” before taking any adverse action. See id. § 1681b(b)(3).
     73 See id. § 1681m(h); 12 C.F.R. §§ 1022.70–1022.75 (2015); FTC Duties of Creditors Regarding Risk-Based Pricing Rule, 16
        C.F.R. § 640 (2015).
     74 See Using Consumer Reports for Credit Decisions: What to Know About Adverse Action and Risk-Based Pricing Notices, Fed. Trade
        Comm’n (Dec. 2013), https://www.ftc.gov/tips-advice/business-center/guidance/using-consumer-reports-credit-decisions-
        what-know-about-adverse.
     75 See, e.g., Complaint, United States. v. Rail Terminal Servs., LLC, No. 09-cv-1111(MJP) (W.D. Wash. filed Aug.11, 2009),
        https://www.ftc.gov/sites/default/files/documents/cases/2013/08/090806rtscmpt.pdf; Complaint, United States. v. Quality

14
            Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 28 of 51
                                                                                Big Data: A Tool for Inclusion or Exclusion?


in 2013, the FTC brought an action against Time Warner Cable because it used a consumer report to
determine whether to require deposits on consumers’ cable bills.76 The complaint alleged that consumers
who were charged a deposit should have received a risk-based pricing notice informing them that the
charge was based on information in their consumer report. The consent order barred Time Warner Cable
from future violations of the Risk-Based Pricing Rule and required the company to pay $1.9 million in
civil penalties.77 In addition, in 2015, the Commission brought an action against Sprint alleging that the
company failed to give proper risk-based pricing notices to consumers who were placed in a program for
customers with lower credit scores and charged an extra monthly fee.78 The consent order requires Sprint to
pay a $2.95 million penalty and to give timely notice to consumers placed in such a program.79

    The FCRA, however, does not apply to companies when they use data derived from their own
relationship with their customers for purposes of making decisions about them.80 But if an unaffiliated
firm regularly evaluates companies’ own data and provides the evaluations to the companies for eligibility
determinations, the unaffiliated firm would likely be acting as a CRA, each company would likely be a
user of consumer reports, and all of these entities would be subject to Commission enforcement under the
FCRA.

    Workshop panelists and commenters discussed a growing trend in big data, in which companies may
be purchasing predictive analytics products for eligibility determinations.81 Under traditional credit scoring


    Terminal Servs., LLC, No. 09-cv-01853-CMA-BNB (D. Colo. filed Aug. 11, 2009), https://www.ftc.gov/sites/default/files/
    documents/cases/2009/08/090806ptscmpt.pdf.
76 Complaint, United States v. Time Warner Cable, Inc., No. 13-cv-8998 (S.D.N.Y. filed Dec. 19, 2013), https://www.ftc.gov/
   sites/default/files/documents/cases/131219timewarnercmpt.pdf. See also Press Release, Fed. Trade Comm’n, Time Warner
   Cable to Pay $1.9 Million Penalty for Violating Risk-Based Pricing Rule (Dec. 19, 2013), https://www.ftc.gov/news-events/
   press-releases/2013/12/time-warner-cable-pay-19-million-penalty-violating-risk-based.
77 Time Warner Cable, No. 13-cv-8998 (S.D.N.Y. Dec. 20, 2013), https://www.ftc.gov/sites/default/files/documents/
   cases/131219timewarnerstip.pdf.
78 Complaint at 7–8, United States v. Sprint Corp., No. 2:15-cv-9340 (D. Kan. filed Oct. 21, 2015), https://www.ftc.gov/
   system/files/documents/cases/151021sprintcmpt.pdf. See also Press Release, Fed. Trade Comm’n, Sprint Will Pay $2.95
   Million Penalty to Settle FTC Charges It Violated Fair Credit Reporting Act (Oct. 21, 2015), https://www.ftc.gov/news-
   events/press-releases/2015/10/sprint-will-pay-295-million-penalty-settle-ftc-charges-it.
79 The settlement also requires Sprint to send corrected risk-based pricing notices to consumers who received incomplete notices
   from the company. See Sprint, No. 2:15-cv-9340 (D. Kan. Oct. 21, 2015), https://www.ftc.gov/system/files/documents/
   cases/151021sprintstip.pdf.
80 15 U.S.C. § 1681a(d)(2)(A)(i). See also Fed. Trade Comm’n, 40 Years of Experience with the Fair Credit Reporting
   Act: An FTC Staff Report with Summary of Interpretations 1, 23–24 (2011) [hereinafter 40 Years FCRA Report],
   https://www.ftc.gov/sites/default/files/documents/reports/40-years-experience-fair-credit-reporting-act-ftc-staff-report-
   summary-interpretations/110720fcrareport.pdf (“Reports limited to transactions or experiences between the consumer and
   the entity making the report are not consumer reports. An opinion that is based only on transactions or experiences between
   the consumer and the reporting entity is also within the exception.”).
81 See, e.g., Big Data Tr. 38 (Kristin Amerling), 69–70 (David Robinson), 99–100 (Pamela Dixon); Alternative Scoring Tr.
   100–101 (Pamela Dixon). See also Nat’l Consumer L. Ctr. Comment #00018, supra note 1, at 20–23; World Privacy
   Forum Comment #00014, supra note 19, at 19–21; Ctr. for Dig. Democracy & U.S. PIRG Educ. Fund Comment
   #00003, supra note 8, at 13–15; Comment #00006 from Jeff Chester, Ctr. for Dig. Democracy, & Edmund Mierzwinski,


                                                                                                                                   15
                  Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 29 of 51
Federal Trade Commission


     models, companies compare known credit characteristics of a consumer—such as past late payments—with
     historical data that shows how people with the same credit characteristics performed over time in meeting
     their credit obligations. Similarly, predictive analytics products may compare a known characteristic of a
     consumer to other consumers with the same characteristic to predict whether that consumer will meet his or
     her credit obligations. The difference is that, rather than comparing a traditional credit characteristic, such
     as debt payment history, these products may use non-traditional characteristics—such as a consumer’s zip
     code, social media usage, or shopping history—to create a report about the creditworthiness of consumers
     that share those non-traditional characteristics, which a company can then use to make decisions about
     whether that consumer is a good credit risk.82 The standards applied to determine the applicability of the
     FCRA, however, are the same.

         In exercising its enforcement authority, the Commission looks to the FCRA’s definition of a “consumer
     report.” The FCRA defines a consumer report as a communication from a CRA (1) bearing on a consumer’s
     personal characteristics or mode of living83 (2) that “is used or expected to be used . . . for the purpose of
     serving as a factor in establishing the consumer’s eligibility.”84 Under this definition, the communication
     must be prepared or provided to others to make an eligibility determination about a particular consumer.

         Suppose a company asks a consumer to provide her zip code and information about her social media
     and shopping behavior on a credit application, strips the consumer’s identifying information, and sends
     the application to an analytics firm. The firm then analyzes the creditworthiness of people in the same zip
     code with similar social media and shopping behaviors as the consumer and provides that analysis—be it,
     for example, in the form of a score, a grade, or a recommendation—to the company, knowing that it is to
     be used for a credit decision. Because the company is using information about the consumer to generate an
     analysis of a group that shares some characteristics with the consumer and then is using that analysis to make
     a decision about the consumer, the Commission would likely regard the analysis to be a consumer report,
     and FCRA requirements and protections would likely apply.85


         U.S. PIRG Educ. Fund, to Fed. Trade Comm’n (Mar. 18, 2014), https://www.ftc.gov/system/files/documents/public_
         comments/2014/03/00006-89085.pdf.
     82 See, e.g., Big Data Tr. 69–70 (David Robinson) (noting that these “thinly aggregated scores . . . may be used to lower
        [consumers’] credit limits”); 99–100 (Pamela Dixon) (noting that these scores are “problematic for ensuring privacy and
        fairness” because they rely on “[un]regulated data”); Alternative Scoring Tr. 94 (Pamela Dixon) (describing “cohort scoring,”
        which is a type of score based on a consumer’s social media friends). See also World Privacy Forum Comment #00014, supra
        note 19, at 32–38. But see supra text accompanying notes 27–30 (explaining how big data analytics can be used to expand
        credit availability).
     83 As noted in Trans Union Corp. v. FTC, this part of the test is not a very demanding one, for almost any information about
        consumers arguably bears on their personal characteristics or mode of living. 81 F.3d 228, 231 (D.C. Cir. 1996).
     84 15 U.S.C. § 1681a(d)(1) (emphasis added).
     85 In 2011, FTC staff issued the 40 Years FCRA Report. In that report, staff stated that “[i]nformation that does not identify
        a specific consumer does not constitute a consumer report even if the communication is used in part to determine eligibility.”
        40 Years FCRA Report, supra note 80, at 20. The Commission does not believe that this statement is accurate. If a report
        is crafted for eligibility purposes with reference to a particular consumer or set of particular consumers (e.g., those that have

16
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 30 of 51
                                                                                   Big Data: A Tool for Inclusion or Exclusion?


    In contrast, if a company uses an analytics firm’s report simply to inform its general policies, then the
Commission would likely not regard the report to be a consumer report under the FCRA because such a
general report does not relate to a particular consumer. For example, if an analytics firm’s report simply
provides an “aggregate credit score” for every zip code in the United States, a company finds the report
through a search engine, and the company uses the report to inform its policies, the Commission would
likely not consider the analytics firm’s report to be a consumer report or the analytics firm to be a CRA.86

    As noted above, it is well settled under the FCRA that when a company denies a consumer credit,
or charges a higher price for credit, based on information from a CRA, the company must provide the
consumer with an adverse action notice. But a creditor may still have obligations under the FCRA even
in cases where the creditor obtains information from a company other than a CRA. Section 615(b) of the
FCRA provides that, when a company denies a consumer credit, or charges a higher price for credit, based
on information from a person other than a CRA, the consumer may request, in writing, that the company
disclose to him or her the nature of the information leading to the denial or increase in charge.87 Thus,
continuing with the example above, even if a store finds a general analytics company report through a search
engine and then uses the report to inform its credit granting policies, the store would have to disclose the
nature of the report upon the consumer’s request if the consumer’s application for credit is denied or the
charge for such credit is increased as a result of reliance on the report.

    Only a fact-specific analysis will ultimately determine whether a practice is subject to or violates
the FCRA, and as such, companies should be mindful of the law when using big data analytics to make
FCRA‑covered eligibility determinations.

         2. Equal Opportunity Laws

    When engaging in big data analytics, companies should also consider federal equal opportunity laws,
including the Equal Credit Opportunity Act (“ECOA”),88 Title VII of the Civil Rights Act of 1964,89


    applied for credit), the Commission will consider the report a consumer report even if the identifying information of the
    consumer has been stripped.
86 Companies that determine eligibility based on zip codes should exercise caution. Such a practice could still implicate equal
   opportunity laws, if that policy has a disproportionate adverse effect or impact on a protected class, unless those practices or
   policies further a legitimate business need that cannot reasonably be achieved by means that are less disproportionate in their
   impact. See discussion infra Part IV.A.2.
87 See 15 U.S.C. § 1681m(b).
88 15 U.S.C. §§ 1691 et seq. (2014). In addition to prohibiting discrimination, ECOA and Regulation B include other
   requirements that may be implicated by business practices that utilize big data analytics. Informing credit applicants
   about adverse actions related to applications for credit and identifying the specific reasons an adverse action was taken
   may be challenging when those reasons implicate big data analytics. See 12 C.F.R. § 1002.9. Lenders may also need to
   review Regulation B requirements on how information is obtained and retained in the credit application process. See
   12 C.F.R. § 1002.5(b)–(d), 1002.12(a)(2).
89 42 U.S.C. §§ 2000e et seq. (2014). The Civil Rights Act of 1964 also applies to education, voting, and public
   accommodations.


                                                                                                                                      17
                 Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 31 of 51
Federal Trade Commission


     the Americans with Disabilities Act,90 the Age Discrimination in Employment Act (“ADEA”),91 the Fair
     Housing Act (“FHA”),92 and the Genetic Information Nondiscrimination Act (“GINA”).93 These laws
     prohibit discrimination based on protected characteristics such as race, color, sex or gender, religion, age,
     disability status, national origin, marital status, and genetic information.94

         Companies should review these laws and take steps to ensure their use of big data analytics complies
     with the discrimination prohibitions that may apply. This section discusses some examples of relevant
     considerations under these laws related to employment and credit, as highlighted in the workshop.

         To prove a violation of federal equal credit or employment opportunity laws, plaintiffs typically must
     show “disparate treatment” or “disparate impact.”95 Disparate treatment occurs when an entity, such as
     a creditor or employer, treats an applicant differently based on a protected characteristic such as race or
     national origin.96 Systemic disparate treatment occurs when an entity engages in a pattern or practice of
     differential treatment on a prohibited basis.97 In some cases, the unlawful differential treatment could be
     based on big data analytics.98 For example, an employer may not disfavor a particular protected group
     because big data analytics show that members of this protected group are more likely to quit their jobs
     within a five-year period.99 Similarly, a lender cannot refuse to lend to single persons or offer less favorable
     terms to them than married persons even if big data analytics show that single persons are less likely to repay
     loans than married persons. Evidence of such violations could include direct evidence of the reasons for
     the company’s choices, or circumstantial evidence, such as significant statistical disparities in outcomes for
     protected groups that are unexplained by neutral factors.




     90 42 U.S.C. §§ 12101 et seq. (2014).
     91 29 U.S.C. §§ 621 et seq. (2014).
     92 42 U.S.C. §§ 3601 et seq. (2014).

     93 42 U.S.C. §§ 2000ff et seq. (2014).   GINA also applies to health insurance.
     94 A number of different agencies have the authority to enforce the various equal opportunity laws. The Equal Employment
        Opportunity Commission, for example, is responsible for enforcing Title VII of the Civil Rights Act of 1964 (along with
        the Department of Justice (“DOJ”)), the Age Discrimination in Employment Act of 1967, and GINA. The Department of
        Housing and Urban Development and the DOJ enforce the FHA. The FTC, DOJ, and the Consumer Financial Protection
        Bureau (“CFPB”), among other agencies, enforce ECOA and its implementing Regulation B.
     95 See, e.g., Big Data Tr. 168–170 (Carol Miaskoff). Disparate impact claims are not permitted under Title II of GINA.
        Background Information for EEOC Notice of Proposed Rulemaking on Title II of the Genetic Information Nondiscrimination Act
        of 2008, U.S. Equal Emp’t Opportunity Comm’n, http://www.eeoc.gov/policy/docs/qanda_geneticinfo.html (last modified
        May 12, 2009).
     96 See, e.g., 29 U.S.C. § 623(a)(1); 42 U. S. C. § 2000e–2(k)(1)(A)(i); 42 U.S.C. § 12112(b)(1); 12 C.F.R. Part 1002 Supp. I §
        1002.4(a)–1.
     97 See, e.g., Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 334–35 (1977).
     98 See, e.g., Big Data Tr. 168–170 (Carol Miaskoff).
     99 Cf. id. (explaining how the various equal opportunity laws may apply to big data analytics).

18
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 32 of 51
                                                                                    Big Data: A Tool for Inclusion or Exclusion?


     Practices that have a “disparate impact” on protected classes may also violate equal credit or employment
opportunity laws.100 While specific disparate impact standards vary depending on the applicable law, in
general, disparate impact occurs when a company employs facially neutral policies or practices that have a
disproportionate adverse effect or impact on a protected class,101 unless those practices or policies further a
legitimate business need102 that cannot reasonably be achieved by means that have less disparate an impact.103

     Disparate impact analysis has important implications for big data.104 Under such an analysis, a
company that avoids, for example, expressly screening job applicants based on gender and instead uses big
data analytics to screen job applicants in a way that has a disparate impact on women may still be subject
to certain equal employment opportunity laws, if the screening does not serve a legitimate business need
or if the need can reasonably be achieved by another means with a smaller disparate impact.105 Likewise,
if a company makes credit decisions based on zip codes, it may be violating ECOA if the decisions have
a disparate impact on a protected class and are not justified by a legitimate business necessity.106 Even if
evidence shows the decisions are justified by a business necessity, if there is a less discriminatory alternative,
the decisions may still violate ECOA.107


100 See, e.g., 29 U.S.C. § 631(a); 42 U.S.C. § 2000e–2 (k); 42 U.S.C. § 12112(b)(6); 24 C.F.R. § 100.500; 12 C.F.R. Part 1002
    Supp. I § 1002.6(a)–2. On June 25, 2015, the Supreme Court in Texas Department of Housing and Community Affairs v.
    Inclusive Communities Project, Inc., 135 S.Ct. 2507 (2015), held that the disparate impact theory is valid under the FHA.
101 See, e.g., 12 C.F.R. § 1002.6 (citing Griggs v. Duke Power Co., 401 U.S. 424 (1971), and Albemarle Paper Co. v. Moody, 422
    U.S. 405, 430–31 (1975)); 12 C.F.R. Part 1002 Supp. I § 1002.6(a)–2; Policy Statement on Discrimination in Lending, 59
    Fed. Reg. 18,266, 18,268 (Apr. 14, 1994).
102 See, e.g., Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256–58 (1981); N.Y. City Transit Auth. v. Beazer, 440 U.S.
    568, 587 (1979); Zamlen v. City of Cleveland, 906 F.2d 209, 218–20 (6th Cir. 1990); Evans v. City of Evanston, 881 F.2d
    382, 383 (7th Cir. 1989); Aguilera v. Cook County Police & Corr. Merit Bd., 760 F.2d 844, 846–47 (7th Cir. 1985). See
    also 12 C.F.R. § 1002.6(a). However, with respect to ADEA cases, the formulation applied by courts is slightly different. See,
    e.g., Smith v. City of Jackson, 544 U.S. 228, 243 (2005) (holding that the “reasonable factor other than age” test, rather than
    the business necessity test, is the appropriate standard for determining lawfulness of a practice that disproportionally affects
    older workers under the ADEA). See also Questions and Answers on EEOC Final Rule on Disparate Impact and “Reasonable
    Factors Other Than Age” Under the Age Discrimination Employment Act of 1967, U.S. Equal Emp’t Opportunity Comm’n,
    http://www.eeoc.gov/laws/regulations/adea_rfoa_qa_final_rule.cfm (last visited on Dec. 28, 2015).
103 See, e.g., Albermarle Paper, 422 U.S. at 425; Int’l Bhd. of Elec. Workers, AFL-CIO, Local Unions Nos. 605 & 985 v. Miss.
    Power & Light Co., 442 F.3d 313, 318–19 (5th Cir. 2006); Smith v. City of Des Moines, Iowa, 99 F.3d 1466, 1473 (8th Cir.
    1996); Contreras v. City of Los Angeles, 656 F.2d 1267, 1285 (9th Cir. 1981); El v. Se. Pa. Transp. Auth., 418 F. Supp. 2d
    659, 672 (E.D. Pa. 2005) aff’d, 479 F.3d 232 (3d Cir. 2007).
104 Big data can also facilitate the identification of disparate impact. See infra notes 145–47 and accompanying text.
105 See, e.g., Big Data Tr. 170 (Carol Miaskoff).
106 The use of zip codes can also raise concerns of redlining, a form of discrimination involving differential treatment on the
    basis of the race, color, national origin, or other protected characteristic of residents of those areas in which the credit seeker
    resides, or will reside, or in which residential property to be mortgaged is located. The CFPB and DOJ recently concluded a
    redlining enforcement action against Hudson City Savings Bank. See Complaint, CFPB v. Hudson City Sav. Bank, No. 15-
    07056 (D.N.J. Sept. 24, 2015), http://files.consumerfinance.gov/f/201509_cfpb_hudson-city-joint-complaint.pdf. See also
    Consumer Fin. Protection Bureau, CFPB Examination Procedures: ECOA Baseline Review Modules 16–18 (2013),
    http://files.consumerfinance.gov/f/201307_cfpb_ecoa_baseline-review-module-fair-lending.pdf.
107 The examples above are illustrative and do not necessarily provide an exhaustive list of all ways that big data could have a
    disparate impact on consumers.


                                                                                                                                          19
                  Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 33 of 51
Federal Trade Commission


         The FTC’s enforcement actions include dozens of consent orders resolving alleged violations of ECOA.
     Some of these cases have been based on a disparate treatment theory. For example, ECOA prohibits
     discrimination against applicants who are receiving public assistance.108 The Commission has brought cases
     against lenders that allegedly excluded public assistance income in deciding whether to extend credit.109
     Likewise, ECOA prohibits discounting or refusing to consider income on the basis of marital status.110
     The FTC has brought cases against lenders that allegedly failed to aggregate the income of unmarried joint
     applicants, while combining incomes for applicants who were married.111

         The FTC also has alleged discrimination under a disparate impact legal standard under ECOA. For
     example, the FTC settled two cases alleging that lenders failed to appropriately monitor loan officers
     whose mortgage loans resulted in minority applicants’ being charged higher prices than non-Latino white
     applicants.112 The Commission alleged that the statistically significant pricing disparities could not be
     explained by any legitimate underwriting risk factors or credit characteristics of the applicants.

         Workshop discussions focused in particular on whether advertising could implicate equal opportunity
     laws.113 For example, suppose big data analytics show that single women are more likely to apply for
     subprime credit products. Would targeting advertisements for these products to single women violate
     ECOA?114 Certainly, prohibiting single women from applying for a prime credit card based on their marital
     status would violate ECOA.115 But what if a single woman would qualify for the prime product, but because
     of big data analytics, the subprime product with a higher interest rate is the only one advertised to her?

          In most cases, a company’s advertisement to a particular community for a credit offer that is open to
     all to apply is unlikely, by itself, to violate ECOA, absent disparate treatment or an unjustified disparate



     108 15 U.S.C. § 1691(a)(2).
     109 See, e.g., Complaint, United States v. Franklin Acceptance Corp., No. 99-cv-2435 (E.D. Penn. filed May 13, 1999), https://
         www.ftc.gov/sites/default/files/documents/cases/1999/05/franklincmp.htm.
     110 15 U.S.C. § 1691(a)(1).
     111 See, e.g., Complaint, United States v. Ford Motor Credit Co., No. 99-cv-57887 (GEW) (E.D. Mich. filed Dec. 9, 1999),
         https://www.ftc.gov/sites/default/files/documents/cases/1999/12/fordmotorcompanyfederalcourtcomplaint.pdf.
     112 See Complaint, FTC v. Gateway Diversified Funding Mortg. Servs., No. 08-5805 (E.D. Pa. filed Dec. 16, 2008), https://
         www.ftc.gov/sites/default/files/documents/cases/2008/12/081216gatewaycmpt.pdf; Complaint, FTC v. Golden Empire
         Mortgage, Inc., No. 09-03227 CAS(SHx) (C.D. Cal. filed May 7, 2009), https://www.ftc.gov/sites/default/files/documents/
         cases/2009/05/090511gemcmpt.pdf.
     113 See, e.g., Big Data Tr. 179–83 (Peter Swire), 187–90 (Peter Swire, Leonard Chanin, and C. Lee Peeler in conversation),
         204–05 (Peter Swire), 268–69 (Christopher Calabrese).
     114 In the context of mortgage advertising, creditors should also consider the FHA. 42 U.S.C. §§ 3601–3631; 24 C.F.R. Parts
         100, 103, and 104. Regulations that implement the FHA prohibit “[f ]ailing or refusing to provide to any person information
         regarding the availability of loans or other financial assistance, application requirements, procedures or standards for the
         review and approval of loans or financial assistance, or providing information which is inaccurate or different from that
         provided others, because of race, color, religion, sex, handicap, familial status, or national origin.” 24 C.F.R. § 100.120(b)(1).
     115 15 U.S.C. § 1691(a)(1).

20
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 34 of 51
                                                                                   Big Data: A Tool for Inclusion or Exclusion?


impact in subsequent lending.116 Nevertheless, companies should proceed with caution in this area. In
credit transactions,117 Regulation B, which is the implementing regulation for ECOA, prohibits creditors118
from making oral or written statements, in advertising or otherwise, to applicants or prospective applicants
that would discourage on a prohibited basis a reasonable person from making or pursuing an application.119
With respect to prescreened solicitations, Regulation B also requires creditors to maintain records of the
solicitations and the criteria used to select potential recipients.120 Advertising and marketing practices
could impact a creditor’s subsequent lending patterns and the terms and conditions of the credit received
by borrowers, even if credit offers are open to all who apply. In some cases, the DOJ has cited a creditor’s
advertising choices as evidence of discrimination.121

    Ultimately, as with the FCRA, the question of whether a practice is unlawful under equal opportunity
laws is a case-specific inquiry. Accordingly, companies should proceed with caution if their practices could
suggest disparate treatment or have a demonstrable disparate impact based on protected characteristics.

         3. The Federal Trade Commission Act

    Section 5 of the Federal Trade Commission Act (“Section 5”) prohibits unfair or deceptive acts or practices
in or affecting commerce.122 Unlike the FCRA or equal opportunity laws, Section 5 is not confined to particular
market sectors but is generally applicable to most companies acting in commerce.123 Under Section 5, an act
or practice is deceptive if it involves a material statement or omission that is likely to mislead a consumer acting
reasonably under the circumstances.124 For example, if a company violates a material promise—whether that




116 See, e.g., Big Data Tr. 178–191 (Peter Swire, C. Lee Peeler, and Leonard Chanin in conversation).
117 Under Regulation B, credit transaction means “every aspect of an applicant’s dealings with a creditor regarding an application
    for credit or an existing extension of credit (including, but not limited to, information requirements; investigation procedures;
    standards of creditworthiness; terms of credit; furnishing of credit information; revocation, alteration, or termination of
    credit; and collection procedures).” 12 C.F.R. § 1002.2(m).
118 Under Regulation B, a creditor “does not include a person whose only participation in a credit transaction involves honoring
    a credit card.” Id. § 1002.2(l).
119 Id. § 1002.4(b).
120 Id. § 1002.12(b)(7).
121 See, e.g., Complaint, United States v. First United Sec. Bank, No. 1 09-cv-00644 (S.D. Ala. filed Sept. 30, 2009), http://www.
    justice.gov/sites/default/files/crt/legacy/2010/12/14/fusbcomp.pdf.
122 15 U.S.C. § 45(a)(1) (2012).
123 The FTC’s consumer protection mandate is broad. Under Section 5 of the FTC Act, 15 U.S.C. § 45, the Commission has
    the power to prevent “persons, partnerships, and corporations” from using unfair or deceptive acts or practices in or affecting
    commerce, with certain limited exceptions. Those exceptions include: (1) banks and savings and loan institutions as described
    in 15 U.S.C. § 57a(f )(2) and (3); (2) federal credit unions as described in 15 U.S.C. § 57a(f )(4); (3) common carrier
    activities subject to subtitle IV of title 49 and the Communications Act of 1934; and (4) air carriers and foreign air carriers.
124 FTC Policy Statement on Deception, 103 F.T.C. 110, 174 (1984) (appended to Cliffdale Assocs., Inc., 103 F.T.C. 110, 174
    (1984)). See also POM Wonderful LLC, No. C-9344, 2013 WL 268926, at *18 (F.T.C. Jan. 16, 2013).


                                                                                                                                        21
                 Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 35 of 51
Federal Trade Commission


     promise is to refrain from sharing data with third parties,125 to provide consumers choices about sharing,126 or
     to safeguard consumers’ personal information127—it will likely be engaged in a deceptive practice under
     Section 5.

         Likewise, a failure to disclose material information may violate Section 5. In CompuCredit, for instance,
     the FTC included an allegation in the complaint that although a credit card marketing company touted
     the ability of consumers to use the card for cash advances, it deceptively failed to disclose that, based on a
     behavioral scoring model, consumers’ credit lines would be reduced if they used their cards for such cash
     advances or if they used their cards for certain types of transactions, including marriage counseling, bars and
     nightclubs, pawn shops, and massage parlors.128 Among other things, the settlement prohibits CompuCredit
     from making misrepresentations to consumers in the marketing of credit cards, including misrepresentations
     about the amount of available credit.129

         In addition, under Section 5, an act or practice is unfair if it is likely to cause substantial consumer
     injury, the injury is not reasonably avoidable by consumers, and the injury is not outweighed by benefits to
     consumers or competition.130 One example of a potentially unfair practice is the failure to reasonably secure
     consumers’ data where that failure is likely to cause substantial injury.131 Companies that maintain big data
     on consumers should take care to reasonably secure that data commensurate with the amount and sensitivity

     125 See, e.g., Goldenshores Techs., LLC, No. C-4446 (F.T.C. Mar. 31, 2014), https://www.ftc.gov/system/files/documents/
         cases/140409goldenshoresdo.pdf; FTC v. Myspace LLC, No. C-4369 (F.T.C. Aug. 30, 2012), https://www.ftc.gov/sites/
         default/files/documents/cases/2012/09/120911myspacedo.pdf.
     126 See, e.g., Compete, Inc., No. D-4384 (F.T.C. Feb. 20, 2013), https://www.ftc.gov/sites/default/files/documents/
         cases/2013/02/130222competedo.pdf; United States v. Path, Inc., No. C-13-0448 (N.D. Cal. Feb. 8, 2013), https://www.
         ftc.gov/sites/default/files/documents/cases/2013/02/130201pathincdo.pdf; Google Inc., No. C-4336 (F.T.C. Oct. 13, 2011),
         https://www.ftc.gov/sites/default/files/documents/cases/2011/10/111024googlebuzzdo.pdf; Facebook, Inc., No. C-4365
         (F.T.C. July 27, 2012), https://www.ftc.gov/sites/default/files/documents/cases/2012/08/120810facebookdo.pdf; Chitika,
         Inc., No. C-4324 (F.T.C. June 7, 2011), https://www.ftc.gov/sites/default/files/documents/cases/2011/06/110617chitikado.
         pdf.
     127 See, e.g., Snapchat, Inc., C-4501 (F.T.C. Dec. 23, 2014), https://www.ftc.gov/system/files/documents/
         cases/141231snapchatdo.pdf; Fandango, LLC, No. C-4481 (F.T.C. Aug. 13, 2014), https://www.ftc.gov/system/files/
         documents/cases/140819fandangodo.pdf; Credit Karma, Inc., C-4480 (F.T.C. Aug. 13, 2014), https://www.ftc.gov/system/
         files/documents/cases/1408creditkarmado.pdf; Twitter, Inc., No. C-4316 (F.T.C. Mar. 2, 2011), https://www.ftc.gov/sites/
         default/files/documents/cases/2011/03/110311twitterdo.pdf; Reed Elsevier Inc., No. C-4226 (F.T.C. July 29, 2008), https://
         www.ftc.gov/sites/default/files/documents/cases/2008/08/080801reeddo.pdf.
     128 Complaint, CompuCredit, No. 1:08-cv-1976-BBM-RGV (N.D. Ga. filed June 10, 2008), https://www.ftc.gov/sites/default/
         files/documents/cases/2008/06/080610compucreditcmplt.pdf.
     129 Id.
     130 15 U.S.C. § 45(n) (2012). See also FTC Policy Statement on Unfairness (appended to Int’l Harvester Co., 104 F.T.C. 949,
         1070 (1984)).
     131 See, e.g., GMR Transcription Servs., Inc., No. C-4482 (F.T.C. Aug. 14, 2014), https://www.ftc.gov/system/files/documents/
         cases/140821gmrdo.pdf; GeneWize Life Scis., Inc., No. C-4457 (F.T.C. May 8, 2014), https://www.ftc.gov/system/files/
         documents/cases/140512foruintdo.pdf; HTC Am., Inc., No. C-4406 (F.T.C. June 25, 2013), https://www.ftc.gov/sites/
         default/files/documents/cases/2013/07/130702htcdo.pdf; Compete, No. C-4384 (F.T.C. Feb. 20, 2013), https://www.ftc.gov/
         sites/default/files/documents/cases/2013/02/130222competedo.pdf; Upromise, Inc., No. C-4351 (F.T.C. Mar. 27, 2012),
         https://www.ftc.gov/sites/default/files/documents/cases/2012/04/120403upromisedo.pdf.

22
            Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 36 of 51
                                                                                Big Data: A Tool for Inclusion or Exclusion?


of the data at issue, the size and complexity of the company’s operations, and the cost of available security
measures.132 For example, a company that maintains Social Security numbers or medical information about
individual consumers should have particularly robust security measures as compared to a company that
maintains consumers’ names only.

    Another example of a potentially unfair practice that the Commission has challenged is the sale of data
to customers that a company knows or has reason to know will use the data for fraudulent purposes. The
Commission’s cases against Sequoia One and ChoicePoint are instructive in this regard. In Sequoia One, the
FTC’s complaint alleges that the company sold the personal information of financially distressed payday loan
applicants—including Social Security numbers, financial account numbers, and bank routing numbers—to
non-lender third-parties and one of these third parties used the information to withdraw millions of dollars
from consumers’ accounts without their authorization.133

     In ChoicePoint, the Commission alleged that the company sold the personal information of more than
163,000 consumers to identity thieves posing as legitimate subscribers, despite obvious red flags that should
have alerted the company to the potential fraud. 134 As these cases show, at a minimum, companies must not
sell their big data analytics products to customers if they know or have reason to know that those customers
will use the products for fraudulent purposes.

   Section 5 may also apply under similar circumstances if products are sold to customers that use the
products for discriminatory purposes.135 The inquiry will be fact-specific, and in every case, the test will be
whether the company is offering or using big data analytics in a deceptive or unfair way.




132 See generally Fed. Trade Comm’n, Start With Security: A Guide For Business (2015), https://www.ftc.gov/system/files/
    documents/plain-language/pdf0205-startwithsecurity.pdf.
133 FTC v. Sequoia One, LLC, No. 2:15-cv-01512 (D. Nev. Aug. 10, 2015), https://www.ftc.gov/system/files/documents/case
    s/150812sequoiaonemcdonnellstip.pdf; Complaint, Sequoia One, No. 2-15-cv-01512 (D. Nev. filed Aug. 7, 2015), https://
    www.ftc.gov/system/files/documents/cases/150812sequoiaonecmpt.pdf. See also Press Release, Fed. Trade Comm’n, FTC
    Charges Data Broker with Facilitating the Theft of Millions of Dollars from Consumers’ Accounts (Dec. 23, 2014), https://
    www.ftc.gov/news-events/press-releases/2014/12/ftc-charges-data-broker-facilitating-theft-millions-dollars. In LeapLab, the
    Commission’s complaint alleges that the company bought payday loan applications of financially strapped consumers, and
    then sold that information—including Social Security numbers and financial account numbers—to marketers whom it knew
    had no legitimate need for it. Complaint at 5–10, LeapLab, LLC, No. 2:14-cv-02750 (D. Ariz. filed Dec. 22, 2014), https://
    www.ftc.gov/system/files/documents/cases/141223leaplabcmpt.pdf. One of these marketers allegedly used the information to
    withdraw millions of dollars from consumers’ accounts without their authorization. Id. at 9–10.
134 United States v. ChoicePoint, Inc., No. 1:06-cv-0198-JTC (N.D. Ga. Feb. 15, 2006), https://www.ftc.gov/sites/default/files/
    documents/cases/2006/01/stipfinaljudgement.pdf.
135 Cf. Data Brokers Report, supra note 7, at 56.


                                                                                                                                  23
              Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 37 of 51
Federal Trade Commission




                                     Questions for Legal Compliance
         In light of these existing laws, companies already using or considering engaging in big data
      analytics should, among other things, consider the following:

           If you compile big data for others who will use it for eligibility decisions (such as credit,
             employment, insurance, housing, government benefits, and the like), are you complying with
             the accuracy and privacy provisions of the FCRA? FCRA requirements include requirements
             to (1) have reasonable procedures in place to ensure the maximum possible accuracy of the
             information you provide, (2) provide notices to users of your reports, (3) allow consumers to
             access information you have about them, and (4) allow consumers to correct inaccuracies.

           If you receive big data products from another entity that you will use for eligibility decisions,
             are you complying with the provisions applicable to users of consumer reports? For
             example, the FCRA requires that entities that use this information for employment purposes
             certify that they have a “permissible purpose” to obtain it, certify that they will not use it in a
             way that violates equal opportunity laws, provide pre-adverse action notice to consumers,
             and thereafter provide adverse action notices to those same consumers.

           If you are a creditor using big data analytics in a credit transaction, are you complying with
             the requirement to provide statements of specific reasons for adverse action under ECOA?
             Are you complying with ECOA requirements related to requests for information and record
             retention?

           If you use big data analytics in a way that might adversely affect people in their ability to
             obtain credit, housing, or employment:

              •• Are you treating people differently based on a prohibited basis, such as race or national
                 origin?

              •• Do your policies, practices, or decisions have an adverse effect or impact on a member
                 of a protected class, and if they do, are they justified by a legitimate business need that
                 cannot reasonably be achieved by means that are less disparate in their impact?

           Are you honoring promises you make to consumers and providing consumers material
             information about your data practices?

           Are you maintaining reasonable security over consumer data?

           Are you undertaking reasonable measures to know the purposes for which your customers
             are using your data?

              •• If you know that your customer will use your big data products to commit fraud, do not
                 sell your products to that customer. If you have reason to believe that your data will be
                 used to commit fraud, ask more specific questions about how your data will be used.

              •• If you know that your customer will use your big data products for discriminatory
                 purposes, do not sell your products to that customer. If you have reason to believe that
                 your data will be used for discriminatory purposes, ask more specific questions about
                 how your data will be used.




24
            Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 38 of 51
                                                                                Big Data: A Tool for Inclusion or Exclusion?


    B. Special Policy Considerations Raised by Big Data Research
    Workshop and seminar panelists, academics, and others have also engaged in important research in
the field of big data.136 Some of this research has focused on how big data analytics could negatively affect
low-income and underserved populations.137 Researchers note there is a potential for incorporating errors
and biases at every stage, from choosing the data set used to make predictions, to defining the problem
to be addressed through big data, to making decisions based on the results of big data analysis.138 While
having the ability to use more data can increase the power of the analysis, simply adding more data does
not necessarily correct inaccuracies or remove biases. In addition, the complexity of the data and statistical
models can make it difficult for analysts to fully understand and explain the underlying model or its results.
Even when data analysts are very careful, the results of their analysis may affect particular sets of individuals
differently because their models may use variables that turn out to operate no differently than proxies for
protected classes.139 Or researchers may simply lack information that would allow them to determine
whether their results have such effects. Numerous researchers and commenters discuss how big data could
be used in the future to the disadvantage of low-income and underserved communities and adversely affect
consumers on the basis of legally protected characteristics in hiring, housing, lending, and other processes.140

136 See generally Robinson + Yu Comment #00080, supra note 53; Ctr. for Data Innovation Comment #00055, supra note
    8; Comment #00042 from Peter Swire, Ga. Inst. of Tech. & Future of Privacy Forum, to Fed. Trade Comm’n (Sept. 15,
    2014), https://www.ftc.gov/system/files/documents/public_comments/2014/09/00042-92638.pdf; Future of Privacy Forum
    Comment #00027, supra note 23; Ctr. on Privacy & Tech. at Geo. L. Comment #00024, supra note 8; Nat’l Consumer L.
    Ctr. Comment #00018, supra note 1; N.Y.U. Info. L. Inst. Comment #00015, supra note 8; World Privacy Forum Comment
    #00014, supra note 19; Tech. Pol’y Inst. Comment #00010, supra note 8; Ctr. for Dig. Democracy & U.S. PIRG Educ. Fund
    Comment #00003, supra note 8.
137 See, e.g., Solon Barocas & Andrew Selbst, Big Data’s Disparate Impact, 104 Cal. Law R. _ (forthcoming 2016), http://papers.
    ssrn.com/sol3/papers.cfm?abstract_id=2477899##; Alex Rosenblat et al., Networked Employment Discrimination, (Data &
    Society Research Inst.,Working Paper Oct. 8, 2014), http://www.datasociety.net/pubs/fow/EmploymentDiscrimination.pdf;
    Gary Marcus & Ernest Davis, Eight (No, Nine!) Problems With Big Data, N.Y. Times (Apr. 6, 2014), http://www.nytimes.
    com/2014/04/07/opinion/eight-no-nine-problems-with-big-data.html?_r=0; Tim Harford, Big Data: Are We Making a Big
    Mistake?, FT Magazine (Mar. 28, 2014), http://www.ft.com/intl/cms/s/2/21a6e7d8-b479-11e3-a09a-00144feabdc0.html.
    See generally Joseph Turow, The Daily You: How the New Advertising Industry is Defining Your Identity and Your
    Worth (2012).
138 See, e.g., Big Data Tr. 19–25 (Solon Barocas). See also Nat’l Consumer L. Ctr. Comment #00018, supra note 1, at 14–15;
    World Privacy Forum Comment #00014, supra note 19, at 6–17. See generally Barocas & Selbst, supra note 137.
139 Barocas & Selbst, supra note 137, at 20–22. Researchers note that data mining poses the additional problem of giving
    data miners the ability to disguise intentional discrimination as unintentional. Id. at 22–23. See also Paul Ohm, Changing
    the Rules: General Principles for Data Use and Analysis, in Privacy, Big Data, and the Public Good: Frameworks for
    Engagement 100–02 (Julia Lane et al. eds., 2014). For examples of the kinds of analyses that can be conducted to
    detect whether model variables are proxies for protected characteristics, see generally Fed. Trade Comm’n, Credit-Based
    Insurance Scores: Impacts on Consumers of Automobile Insurance (2007), http://www.ftc.gov/sites/default/files/
    documents/reports/credit-based-insurance-scores-impacts-consumers-automobile-insurance-report-congress-federal-trade/
    p044804facta_report_credit-based_insurance_scores.pdf, and Bd. of Governors of the Fed. Reserve Sys., Report to
    Congress on Credit Scoring and Its Effects on the Availability and Affordability of Credit (2007), http://www.
    federalreserve.gov/boarddocs/rptcongress/creditscore/creditscore.pdf.
140 See generally Robinson + Yu Comment #00080, supra note 53; Am.’s Open Tech. Inst. Comment #00078, supra note 46; Ctr.
    for Democracy & Tech. Comment #00075, supra note 61; Am. Civil Liberties Union Comment #00059, supra note 61; Ctr.
    on Privacy & Tech. at Geo. L. Comment #00024, supra note 8; Nat’l Consumer L. Ctr. Comment #00018, supra note 1;


                                                                                                                                  25
                  Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 39 of 51
Federal Trade Commission


         On the other hand, several stakeholders argue that these concerns are overstated.141 Some emphasize that,
     to the extent the various steps in data mining lead to disparate impact, these issues are not new—they are
     inherent in any statistical analysis.142 Other writers note that, rather than disadvantaging minorities in the
     hiring process, big data can help to create “a labor market that’s fairer to people at every stage of their careers.”143
     For example, companies can use big data algorithms to find employees from within underrepresented segments
     of the population.144 They can also use big data to identify biases so that they can choose candidates based on
     merit rather than using mechanisms that depend on the reviewers’ biases.145 Furthermore, as other stakeholders
     have noted, big data can help “reduce the rate of ‘false positive’ cases that potentially make disparate treatment a
     problem”146 and can help identify whether correlations exist between prices and variables such as race, gender or
     ethnicity.147 These stakeholders do not argue that we should ignore discrimination where it occurs; rather, they
     argue that we should recognize the potential benefits of big data to reduce discriminatory harm.

         Common Sense Media Comment #00016, supra note 8; N.Y.U. Info. L. Inst. Comment #00015, supra note 8; World Privacy
         Forum Comment #00014, supra note 19; Ctr. for Dig. Democracy & U.S. PIRG Educ. Fund Comment #00003, supra note
         8. See also Barocas & Selbst, supra note 137; Crawford, supra note 39.
     141 See, e.g., Big Data Tr. 75 (Gene Gsell). See generally Comment #00081 from Berin Szoka & Tom Struble, TechFreedom,
         & Geoffrey Manne & Ben Sperry, Int’l Ctr. for L. & Econ., to Fed. Trade Comm’n (Nov. 3, 2014), https://www.ftc.
         gov/system/files/documents/public_comments/2014/11/00081-92956.pdf; Comment #00074 from Howard Fienberg,
         Mktg. Research Assoc., to Fed. Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/system/files/documents/public_
         comments/2014/10/00074-92927.pdf; Comment #00070 from Bijan Madhani, Computer & Commc’ns Indus. Assoc., to
         Fed. Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/system/files/documents/public_comments/2014/10/00070-92912.
         pdf; NetChoice Comment #00066, supra note 23; Ctr. for Data Innovation Comment #00055, supra note 8; Ctr. for Data
         Innovation Comment #00026, supra note 8; Tech. Pol’y Inst. Comment #00010, supra note 8; Viktor Mayer-Schonberger
         & Kenneth Cukier, Big Data: A Revolution That Will Transform How We Live, Work, And Think (2013).
     142 See, e.g., Dan Gray, Ethics, Privacy and Discrimination in the Age of Big Data, Dataconomy (Dec. 3, 2014), http://
         dataconomy.com/ethics-privacy-and-discrimination-in-the-age-of-big-data/. But see Jeff Leek, Why Big Data Is in Trouble:
         They Forgot About Applied Statistics, SimplyStats (May 7, 2014), http://simplystatistics.org/2014/05/07/why-big-data-is-
         in-trouble-they-forgot-about-applied-statistics/ (noting that big data users have not given sufficient attention to issues that
         statisticians have been thinking about for a long time: sampling populations, multiple testing, bias, and overfitting).
     143 See, e.g., Don Peck, They’re Watching You at Work, Atlantic (Dec. 2013), http://www.theatlantic.com/magazine/
         archive/2013/12/theyre-watching-you-at-work/354681/.
     144 See, e.g., Big Data Tr. 126 (Mark MacCarthy), 251 (Christopher Wolf ). See also Software & Info. Indus. Assoc. Comment
         #00067, supra note 2, at 7; Future of Privacy Forum Comment #00027, supra note 23, attached report entitled, Big Data: A
         Tool for Fighting Discrimination and Empowering Groups, at 1–2.
     145 See, e.g., Anne Loehr, Big Data for HR: Can Predictive Analytics Help Decrease Discrimination in the Workplace?, Huffington
         Post (Mar. 23, 2015), http://www.huffingtonpost.com/anne-loehr/big-data-for-hr-can-predi_b_6905754.html.
     146 White House Feb. 2015 Report, supra note 56, at 16.
     147 Id. at 17. Economists have documented ways that data can help identify discrimination against protected groups in a wide
         variety of settings. For example, a randomized experiment changed the names on resumes sent to employers from white-
         sounding names to African-American sounding names; resumes with white-sounding names were 50 percent more likely to be
         called back for an interview. Marianne Bertrand & Sendhil Mullainathan, Are Emily and Greg More Employable Than Lakisha
         and Jamal? A Field Experiment on Labor Market Discrimination, 94 Am. Econ. Rev. 991, 991–1013 (2004). Research from
         the early days of the Internet found that African-Americans and Latinos paid about 2 percent more for used cars purchased
         offline, but paid similar prices for those purchased online; the proffered reason was that individuals were anonymous online.
         Fiona Scott Morton et al., Consumer Information and Discrimination: Does the Internet Affect the Pricing of New Cars to Women
         and Minorities?, 1 Quantitative Mktg. & Econs. 65, 65–92 (2003). See also Devin Pope & Justin Sydnor, Implementing
         Anti-Discrimination Policies in Statistical Profiling Models, 3 Am. Econ. J.: Econ. Pol’y 206, 206–231 (2011), http://faculty.
         chicagobooth.edu/devin.pope/research/pdf/Website_Antidiscrimination%20Models.pdf.

26
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 40 of 51
                                                                                   Big Data: A Tool for Inclusion or Exclusion?


   Collectively, this research suggests that big data offers both new potential discriminatory harms and
new potential solutions to discriminatory harms. To maximize the benefits and limit the harms, companies
should consider the questions raised by research in this area. These questions include the following:

         1. How representative is your data set?

     Workshop participants and researchers note that the data sets, on which all big data analysis relies, may
be missing information about certain populations, e.g., individuals who are more careful about revealing
information about themselves, who are less involved in the formal economy, who have unequal access or
less fluency in technology resulting in a digital divide148 or data desert,149 or whose behaviors are simply not
observed because they are believed to be less profitable constituencies.150

    Recent examples demonstrate the impact of missing information about particular populations on data
analytics. For example, Hurricane Sandy generated more than twenty million tweets between October 27
and November 1, 2012.151 If organizations were to use this data to determine where services should be
deployed, the people who needed services the most may not have received them. The greatest number of
tweets about Hurricane Sandy came from Manhattan, creating the illusion that Manhattan was the hub
of the disaster. Very few messages originated from more severely affected locations, such as Breezy Point,
Coney Island, and Rockaway—areas with lower levels of smartphone ownership and Twitter usage. As
extended power blackouts drained batteries and limited cellular access, even fewer tweets came from the
worst hit areas. As one researcher noted, “data are assumed to accurately reflect the social world, but there
are significant gaps, with little or no signal coming from particular communities.”152

    Organizations have developed ways to overcome this issue. For example, the city of Boston developed
an application called Street Bump that utilizes smartphone features such as GPS feeds to collect and
report to the city information about road conditions, including potholes. However, after the release of
the application, the Street Bump team recognized that because lower income individuals may be less likely
to carry smartphones, the data was likely not fully representative of all road conditions. If the city had


148 A digital divide refers to the fact that certain populations may not have access to the Internet. See, e.g., Ctr. for Data
    Innovation Comment #00055, supra note 8, at 2; Nat’l Consumer L. Ctr. Comment #00018, supra note 1, at 9, 27; Ctr. for
    Dig. Democracy & U.S. PIRG Educ. Fund Comment #00003, supra note 8, at 2.
149 Data deserts are geographic “areas characterized by a lack of access to high-quality data that may be used to generate social
    and economic benefits.” Ctr. for Data Innovation, Comment #00055, supra note 8, at 3. “[I]f some communities are not
    represented in the data, decisions may overlook members of these communities and their unique needs.” Id., attached report
    entitled, Wikipedia Edits Reveal America’s Data Deserts, at 1.
150 See, e.g., Big Data Tr. 100–02 (Dr. Nicol Turner-Lee), 256–58 (Daniel Castro). See also Ctr. for Dig. Democracy & U.S.
    PIRG Educ. Fund Comment #00003, supra note 8, at 2; Quentin Hardy, Why Big Data Is Not Truth, N.Y. Times (June 1,
    2013), http://bits.blogs.nytimes.com/2013/06/01/why-big-data-is-not-truth/?_php=true&_type=blogs&_r=1 (reviewing
    a speech provided by Kate Crawford); danah boyd & Kate Crawford, Critical Questions for Big Data, 15 Info., Comm’n &
    Soc’y 662, 668–70 (2012), http://dx.doi.org/10.1080/1369118X.2012.678878.
151 See, e.g., Crawford, supra note 39. See also Grinberg et al., supra note 37.
152 Crawford, supra note 39.


                                                                                                                                    27
                 Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 41 of 51
Federal Trade Commission


     continued relying on the biased data, it might have skewed road services to higher income neighborhoods.
     The team addressed this problem by issuing its application to city workers who service the whole city and
     supplementing the data with that from the public.153 This example demonstrates why it is important to
     consider the digital divide and other issues of underrepresentation and overrepresentation in data inputs
     before launching a product or service in order to avoid skewed and potentially unfair ramifications.

              2. Does your data model account for biases?

         While large data sets can give insight into previously intractable challenges, hidden biases at both the
     collection and analytics stages of big data’s life cycle could lead to disparate impact.154 Researchers have
     noted that big data analytics “can reproduce existing patterns of discrimination, inherit the prejudice of
     prior decision-makers, or simply reflect the widespread biases that persist in society.”155 For example, if
     an employer uses big data analytics to synthesize information gathered on successful existing employees
     to define a “good employee candidate,” the employer could risk incorporating previous discrimination in
     employment decisions into new employment decisions.156 Even prior to the widespread use of big data,
     there is some evidence of the use of data leading to the reproduction of existing biases. For example, one
     researcher has noted that a hospital developed a computer model to help identify “good medical school
     applicants” based on performance levels of previous and existing students, but, in doing so, the model
     reproduced prejudices in prior admission decisions.157

         Companies can also design big data algorithms that learn from human behavior; these algorithms
     may “learn” to generate biased results. For example, one academic found that Reuters and Google queries
     for names identified by researchers to be associated with African-Americans were more likely to return
     advertisements for arrest records than for names identified by researchers to be associated with white
     Americans.158 The academic concluded that determining why this discrimination was occurring was beyond
     the scope of her research, but reasoned that search engines’ algorithms may learn to prioritize arrest record
     ads for searches of names associated with African-Americans if people click on such ads more frequently than
     other ads.159 This could reinforce the display of such ads and perpetuate the cycle.


     153 See, e.g., Big Data Tr. 21–22 (Solon Barocas), 259–60 (Michael Spadea). See also Tech. Pol’y Inst. Comment #00010, supra
         note 8, at 4 & attached report at 15; White House May 2014 Report, supra note 1, at 51–52.
     154 See, e.g., Big Data Tr. 19–25 (Solon Barocas), 40–41 (Joseph Turow).
     155 Barocas & Selbst, supra note 137, at 3–4.
     156 See, e.g., Big Data Tr. 168–70 (Carol Miaskoff). Cf. Barocas & Selbst, supra note 137, at 9–11.
     157 See generally Stella Lowry & Gordon Macpherson, A Blot on the Profession, 296 British Med. J., 657, 657–58 (1988), http://
         www.ncbi.nlm.nih.gov/pmc/articles/PMC2545288/pdf/bmj00275-0003.pdf.
     158 See generally Latanya Sweeney, Discrimination in Online Ad Delivery, 56 Commc’ns of the ACM 44 (2013), http://papers.
         ssrn.com/sol3/papers.cfm?abstract_id=2208240&download=yes. See also Big Data Tr. 64–65 (David Robinson); Robinson +
         Yu Comment #00080, supra note 53, at 16–17; N.Y.U. Info. L. Inst. Comment #00015, supra note 8, at 6.
     159 Sweeney, supra note 158, at 34. See also Bianca Bosker, Google’s Online Ad Results Guilty of Racial Profiling,
         According to New Study, Huffington Post (Feb. 5, 2013), http://www.huffingtonpost.com/2013/02/05/online-

28
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 42 of 51
                                                                                   Big Data: A Tool for Inclusion or Exclusion?


    Companies should therefore think carefully about how the data sets and the algorithms they use have
been generated. Indeed, if they identify potential biases in the creation of these data sets or the algorithms,
companies should develop strategies to overcome them. As noted above, Google changed its interview and
hiring process to ask more behavioral questions and to focus less on academic grades after discovering that
replicating its existing definitions of a “good employee” was resulting in a homogeneous tech workforce.160
More broadly, companies are starting to recognize that if their big data algorithms only consider applicants
from “top tier” colleges to help them make hiring decisions, they may be incorporating previous biases in
college admission decisions.161 As in the examples discussed above, companies should develop ways to use
big data to expand the pool of qualified applicants they will consider.162

         3. How accurate are your predictions based on big data?

    Some researchers have also found that big data analysis does not give sufficient attention to traditional
applied statistics issues, thus leading to incorrect results and predictions.163 They note that while big data is
very good at detecting correlations, it does not explain which correlations are meaningful.164

     A prime example that demonstrates the limitations of big data analytics is Google Flu Trends, a machine-
learning algorithm for predicting the number of flu cases based on Google search terms. To predict the spread
of influenza across the United States, the Google team analyzed the top fifty million search terms for indications
that the flu had broken out in particular locations. While, at first, the algorithms appeared to create accurate
predictions of where the flu was more prevalent, it generated highly inaccurate estimates over time.165 This
could be because the algorithm failed to take into account certain variables. For example, the algorithm may
not have taken into account that people would be more likely to search for flu-related terms if the local news
ran a story on a flu outbreak, even if the outbreak occurred halfway around the world. As one researcher has
noted, Google Flu Trends demonstrates that a “theory-free analysis of mere correlations is inevitably fragile.


    racial-profiling_n_2622556.html (“[O]ver time, as certain templates are clicked more frequently than others, Google will
    attempt to optimize its customer’s ad by more frequently showing the ad that garners the most clicks.”).
160 See supra notes 35–36 and accompanying text. See also Am.’s Open Tech. Inst. Comment #00078, supra note 46, at 60–61.
161 Cf. Matt Richtel, How Big Data Is Playing Recruiter for Specialized Workers, N.Y. Times (Apr. 27, 2013), http://www.nytimes.
    com/2013/04/28/technology/how-big-data-is-playing-recruiter-for-specialized-workers.html (noting that some companies
    are using technology to find candidates based on their ability to succeed on the job rather than traditional markers, such as a
    degree from a top college).
162 The Commission recognizes that, to address data sets that incorporate previous prejudices, companies may need to collect
    demographic information about consumers that they would not otherwise collect. If they do collect this information, they
    should provide disclosures and choices to consumers where appropriate.
163 See, e.g., David Lazer et al., The Parable of Google Flu: Traps in Big Data Analysis, 343 Sci. 1203, 1203–05 (2014), http://
    gking.harvard.edu/files/gking/files/0314policyforumff.pdf; Marcus & Davis, supra note 137; Steve Lohr, Google Flu Trends:
    The Limits of Big Data, N.Y. Times (Mar. 28, 2014), http://bits.blogs.nytimes.com/2014/03/28/google-flu-trends-the-limits-
    of-big-data/?_r=0.
164 See, e.g., Marcus & Davis, supra note 137. Likewise, these researchers note that whenever the source of information for a big
    data analysis is itself a product of big data, opportunities for reinforcing errors exist. See id.
165 See supra note 163 and accompanying text. Cf. Tech. Pol’y Inst. Comment #00010, supra note 8, attached report at 5–6.


                                                                                                                                      29
                 Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 43 of 51
Federal Trade Commission


     If you have no idea what is behind a correlation, you have no idea what might cause that correlation to break
     down.”166

         As another example, workshop participants discussed the fact that lenders can improve access to credit by
     using non-traditional indicators, e.g., rental or utility bill payment history.167 Consumers, however, have the
     right to withhold rent if their landlord does not provide heat or basic sanitation services. In these instances,
     simply compiling rental payment history would not necessarily demonstrate whether the person is a good
     credit risk.168

         In some cases, these sources of inaccuracies are unlikely to have significant negative effects on consumers.
     For example, it may be that big data analytics shows that 30 percent of consumers who buy diapers will
     respond to an ad for baby formula. That response rate may be enough for a marketer to find it worthwhile
     to send buyers of diapers an advertisement for baby formula. The 70 percent of consumers who buy diapers
     but are not interested in formula can disregard the ad or discard it at little cost. Similarly, consumers who
     are interested in formula and who do not buy diapers are unlikely to be substantially harmed because they
     did not get the ad.

         On the other hand, if big data analytics are used as the basis for access to credit, housing, or other
     similar benefits, the potential effects on consumers from inaccuracies could be substantial.169 For example,
     suppose big data analytics predict that people who do not participate in social media are 30 percent more
     likely to be identity thieves, leading a fraud detection tool to flag such people as “risky.” Suppose further
     that a wireless company uses this tool and requires “risky” people to submit additional documentation before
     they can obtain a cell phone contract. These people may not be able to obtain the contract if they do not
     have the required documentation. And they may never know why they were denied the ability to complete



     166 Harford, supra note 137, at 133.
     167 See, e.g., Big Data Tr. 51–52 (David Robinson), 83–84 (Mark MacCarthy), 102–06 (Stuart Pratt), 231–32 (Michael Spadea).
         See also Software & Info. Indus. Assoc. Comment #00067, supra note 2, at 5–6 and attached report at 7; Tech. Pol’y Inst.
         Comment #00010, supra note 8, at 5–6.
     168 Some workshop participants and commenters note other challenges of using utility payments as a non-traditional indicator.
         See, e.g., Big Data Tr. 51–53 (David Robinson). See also Robinson + Yu Comment #00080, supra note 53, at 10–11; Nat’l
         Consumer L. Ctr. Comment #00018, supra note 1, at 13–14; Ctr. for Dig. Democracy & U.S. PIRG Educ. Fund Comment
         #00003, supra note 8, at 17.
     169 See, e.g., Frank Pasquale, The Dark Market for Personal Data, N.Y. Times (Oct. 16, 2014), http://www.nytimes.
         com/2014/10/17/opinion/the-dark-market-for-personal-data.html?module=Search&mabReward=relbias%3Aw; Danielle
         Keats Citron, Big Data Should Be Regulated By ‘Technological Due Process,’ N.Y. Times (Aug. 6, 2014), http://www.nytimes.
         com/roomfordebate/2014/08/06/is-big-data-spreading-inequality/big-data-should-be-regulated-by-technological-due-process;
         Cathy O’Neil, The Dark Matter of Big Data, Mathbabe (June 25, 2014), http://mathbabe.org/2014/06/25/the-dark-
         matter-of-big-data/; boyd & Crawford, supra note 150, at 670–73; Ylan Q. Mui, Little Known Firms Tracking Data Used in
         Credit Scores, Wash. Post (July 16, 2011), http://www.washingtonpost.com/business/economy/little-known-firms-tracking-
         data-used-in-credit-scores/2011/05/24/gIQAXHcWII_story.html. For the reasons set forth in her separate statement,
         Commissioner Ohlhausen believes that to assess properly any risks of harm from big data inaccuracies, such risks must be
         evaluated in the context of the competitive process.

30
            Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 44 of 51
                                                                                Big Data: A Tool for Inclusion or Exclusion?


the transaction or be able to correct the information used to flag them as “risky” even if the underlying
information was inaccurate.170

    In using big data to make decisions that affect consumers’ ability to complete transactions, companies
should consider the potential benefits and harms, especially where their policies could negatively affect
certain populations.

         4. Does your reliance on big data raise ethical or fairness concerns?

    Companies should consider performing their own assessment of the factors that go into an analytics
model and balancing the predictive value of the model with fairness considerations.171 Indeed, overreliance
on the predictions of big data analytics could potentially result in a company not thinking critically
about the value, fairness, and other implications of their uses of big data.172 For example, one company
determined that employees who live closer to their jobs stay at these jobs longer than those who live farther
away.173 However, another company decided to exclude this factor from its hiring algorithm because of
concerns about racial discrimination, particularly since different neighborhoods can have different racial
compositions.174

    Many companies are not only considering ethical concerns with using big data, but are actively using
big data to advance the interests of minorities and fight discrimination. For example, there are now
recruiting tools available that match companies in search of employees with candidates who hold the
necessary qualifications, but also ensure that those candidates are not limited to particular gender, racial,
and experiential backgrounds.175 Individual companies are also changing their hiring techniques to promote

170 See Data Brokers Report, supra note 7, at 53–54.
171 See, e.g., Big Data Tr. 238–40 (Jeanette Fitzgerald). See generally The Internet Assoc. Comment #00073, supra note 23;
    Comment #00071 from Pam Dixon, World Privacy Forum, to Fed. Trade Comm’n (Oct. 31, 2014), https://www.ftc.gov/
    system/files/documents/public_comments/2014/10/00071-92911.pdf; Computer & Commc’ns Indus. Assoc. Comment
    #00070, supra note 141; Consumer Elecs. Assoc. Comment #00068, supra note 61; Intel Corp. Comment #00062, supra
    note 61; Comment #00060 from Yael Weinman, Info. Tech. Indus. Council, to Fed. Trade Comm’n (Oct. 27, 2014), https://
    www.ftc.gov/system/files/documents/public_comments/2014/10/00060-92877.pdf; Info. Accountability Found. Comment
    #00049, supra note 2; Comment #00048 from Bojana Bellamy & Markus Heyder, Ctr. for Info. Pol’y Leadership, to Fed.
    Trade Comm’n (Oct. 8, 2014), https://www.ftc.gov/system/files/documents/public_comments/2014/10/00048-92775.pdf;
    Future of Privacy Forum Comment #00027, supra note 23.
172 See, e.g., Michael Schrage, Big Data’s Dangerous New Era of Discrimination, Harv. Bus. Rev. (Jan. 29, 2014), https://hbr.
    org/2014/01/big-datas-dangerous-new-era-of-discrimination/. Cf. Alessandro Acquisti et al., Face Recognition and Privacy in
    the Age of Augmented Reality, 6 J. of Privacy & Confidentiality 1–20 (2014), http://repository.cmu.edu/cgi/viewcontent.
    cgi?article=1122&context=jpc (showing that big data analytics can now identify strangers online (on a dating site where
    individuals protect their identities by using pseudonyms) and offline (in a public space), based on photos made publicly
    available on a social network site, and then infer additional and sensitive information about those consumers with relative
    ease).
173 See, e.g., Robinson + Yu Comment #00080, supra note 53, at 15. See also Joseph Walker, Meet The New Boss: Big Data, Wall
    St. J. (Sept. 20, 2012), http://online.wsj.com/news/articles/SB10000872396390443890304578006252019616768.
174 See supra note 173.
175 See, e.g., Future of Privacy Forum Comment #00027, supra note 23, attached report entitled, Big Data: A Tool for
    Fighting Discrimination and Empowering Groups, at 1.


                                                                                                                                  31
                  Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 45 of 51
Federal Trade Commission


     diversity.176 Xerox now uses an online evaluation tool developed by a data analytics firm to assess applicants,
     in addition to conducting interviews, to determine which applicants are most qualified for available
     jobs.177 In developing this new assessment process, Xerox also learned that previous similar employment
     experience—one of the few criteria that Xerox had explicitly prioritized in the past—turns out to have no
     bearing on either productivity or retention.178

         In addition, state and local government entities are using big data to help underrepresented communities
     obtain better municipal services. For example, states are using big data to identify the needs of lesbian, gay,
     bisexual, and transgender individuals and to create more tailored approaches to reduce health disparities
     impacting these individuals.179 And big data was used to convince a city to redraw its boundaries to extend
     city services to historically African-American neighborhoods.180 As these examples show, organizations can
     use big data in ways that provide opportunity to underrepresented and underserved communities.



                                            Summary of Research Considerations
           In light of this research, companies already using or considering engaging in big data analytics
        should:

                Consider whether your data sets are missing information from particular populations and, if
                  they are, take appropriate steps to address this problem.

                Review your data sets and algorithms to ensure that hidden biases are not having an
                  unintended impact on certain populations.

                Remember that just because big data found a correlation, it does not necessarily mean
                  that the correlation is meaningful. As such, you should balance the risks of using those
                  results, especially where your policies could negatively affect certain populations. It may be
                  worthwhile to have human oversight of data and algorithms when big data tools are used to
                  make important decisions, such as those implicating health, credit, and employment.

                Consider whether fairness and ethical considerations advise against using big data in
                  certain circumstances. Consider further whether you can use big data in ways that advance
                  opportunities for previously underrepresented populations.




     176 See, e.g., Tim Smedley, Forget the CV, Data Decide Careers, Fin. Times (July 9, 2014), http://www.ft.com/cms/s/2/e3561cd0-
         dd11-11e3-8546-00144feabdc0.html#axzz373wnekp7.
     177 See, e.g., Peck, supra note 143.
     178 Id.
     179 See, e.g., Future of Privacy Forum Comment #00027, supra note 23, attached report entitled, Big Data: A Tool for
         Fighting Discrimination and Empowering Groups, at 4; Computer & Commc’ns Indus. Assoc. Comment #00070,
         supra note 141, at 6–7. See also Laura Nahmias, State Agencies Launch LGBT Data-Collection Effort, Politico N.Y. (July 24,
         2014), http://www.capitalnewyork.com/article/albany/2014/07/8549536/state-agencies-launch-lgbt-data-collection-effort.
     180 See, e.g., Future of Privacy Forum Comment #00027, supra note 23, attached report entitled, Big Data: A Tool for
         Fighting Discrimination and Empowering Groups, at 3.

32
           Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 46 of 51
                                                                      Big Data: A Tool for Inclusion or Exclusion?


V. Conclusion
    Big data will continue to grow in importance, and it is undoubtedly improving the lives of underserved
communities in areas such as education, health, local and state services, and employment. Our collective
challenge is to make sure that big data analytics continue to provide benefits and opportunities to consumers
while adhering to core consumer protection values and principles. For its part, the Commission will
continue to monitor areas where big data practices could violate existing laws, including the FTC Act, the
FCRA, and ECOA, and will bring enforcement actions where appropriate. In addition, the Commission
will continue to examine and raise awareness about big data practices that could have a detrimental impact
on low-income and underserved populations and promote the use of big data that has a positive impact on
such populations. Given that big data analytics can have big consequences, it is imperative that we work
together—government, academics, consumer advocates, and industry—to help ensure that we maximize big
data’s capacity for good while identifying and minimizing the risks it presents.




                                                                                                                33
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 47 of 51
Federal Trade Commission
             Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 48 of 51
                                                                                     Big Data: A Tool for Inclusion or Exclusion?


                            Appendix:
    Separate Statement of Commissioner Maureen K. Ohlhausen
                                Big Data: A Tool for Inclusion or Exclusion?

                                                      January 6, 2016
    I support today’s report on big data as a useful contribution to the ongoing policy discussion about the
effect of big data analysis on low-income, disadvantaged, and vulnerable consumers. One part of the report
summarizes the concerns of several privacy advocates and academics over the potential inaccuracies of big
data analytics. I write separately to emphasize the importance of evaluating these opinions in the context of
market and competitive forces that affect all companies using big data analytics.

    The report details the use of big data as it affects low-income, disadvantaged, or vulnerable consumers.
Importantly, the report describes some of the many ways companies are already using big data to benefit
such consumers—and others. The report also recognizes big data’s massive potential benefits. In addition,
the report sketches the legal landscape implicated by big data and offers questions that companies may find
useful as they apply big data techniques to solve their business challenges.

    The report also describes certain concerns about big data tools raised by some consumer advocates and
researchers. Specifically, some fear that big data analysis will produce inaccurate or incomplete results, and
that actions based on such flawed analysis will harm low-income, disadvantaged, or vulnerable consumers.1
For example, some worry that companies may use inaccurate big data analysis to deny opportunities to
otherwise eligible low-income or disadvantaged consumers, or to fail to advertise high-quality lending
products to eligible low-income customers.2

    Concerns about the effects of inaccurate data are certainly legitimate, but policymakers must evaluate
such concerns in the larger context of the market and economic forces companies face. Businesses have
strong incentives to seek accurate information about consumers, whatever the tool. Indeed, businesses use
big data specifically to increase accuracy. Our competition expertise tells us that if one company draws
incorrect conclusions and misses opportunities, competitors with better analysis will strive to fill the gap.3

1    Fed. Trade Comm’n, Big Data: A Tool for Inclusion or Exclusion? Understanding the Issues 8–11, 25–27
     (2016). The report also references other concerns that big data analysis will be too accurate: companies will understand their
     consumers too well and misuse that data to the consumer’s detriment. Market forces also constrain many such potential
     harms, but other such harms could actually undermine market forces. For example, the report describes concerns that
     unscrupulous businesses will use big data techniques to develop “sucker lists” of consumers particularly vulnerable to scams
     and misleading offers. The report does a good job laying out the existing legal framework that applies to such harmful uses.
2    Id. at 9–11.
3    A real world example of the competitive advantages of novel but accurate application of data analytics was famously
     chronicled in the book (and movie) Moneyball. See Michael Lewis, Moneyball: The Art of Winning an Unfair Game
     (2004). Oakland’s strategy succeeded precisely because it “liberated” baseball players from “unthinking prejudice rooted in
     baseball’s traditions . . . allowing them to demonstrate their true worth.” Id. at iiv. Each baseball franchise continually faces


                                                                                                                                         A-1
            Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 49 of 51
                                                                                 Big Data: A Tool for Inclusion or Exclusion?


Therefore, to the extent that companies today misunderstand members of low-income, disadvantaged,
or vulnerable populations, big data analytics combined with a competitive market may well resolve these
misunderstandings rather than perpetuate them.4 In particular, a company’s failure to communicate
premium offers to eligible consumers presents a prime business opportunity for a competitor with a better
algorithm.5

    To understand the benefits and risks of tools like big data analytics, we must also consider the powerful
forces of economics and free-market competition. If we give undue credence to hypothetical harms, we risk
distracting ourselves from genuine harms and discouraging the development of the very tools that promise
new benefits to low income, disadvantaged, and vulnerable individuals.

   Today’s report enriches the conversation about big data. My hope is that future participants in this
conversation will test hypothetical harms with economic reasoning and empirical evidence.6




    marketplace pressures to improve player quality predictions. Similarly, companies using big data analytics face competitive
    forces that punish inaccuracy and reward accuracy.
4   Indeed, there is strong theoretical and empirical economic evidence that low income and other disadvantaged households
    stand to gain more than the wealthy from many applications of big data analytics. See James C. Cooper, Separation,
    Pooling, and Predictive Privacy Harms from Big Data: Confusing Benefits for Costs 38–49 (2015), http://
    ssrn.com/abstract=2655794 (describing theoretical and empirical studies on the effects of big data in credit markets, price
    discrimination, and labor markets for low income individuals). One simple example: lenders do not need big data analytics
    to identify creditworthy high-income persons, as nearly all have credit files and most are lower-risk. However, lower-income
    groups contain both high- and low-risk borrowers. Big data analysis can help bring credit to the lower-risk low income
    borrowers with thin or no credit files. See id. at 38–39.
5   Transcript of Big Data: A Tool for Inclusion or Exclusion?, in Washington, D.C. (Sept. 15, 2014), at 231–32 (Daniel
    Castro and Michael Spaeda in conversation), https://www.ftc.gov/system/files/documents/public_events/313371/bigdata-
    transcript-9_15_14.pdf (highlighting the business opportunities in improved accuracy of credit scoring for low-income
    individuals). Indeed, our workshop on lead generation showed that lenders and other businesses are highly motivated to
    reach potential customers and spend a lot of money and effort to do so. See generally Follow the Lead: An FTC Workshop on
    Lead Generation, Fed. Trade Comm’n (Oct. 30, 2015), https://www.ftc.gov/news-events/events-calendar/2015/10/follow-
    lead-ftc-workshop-lead-generation.
6   For example, Cooper describes a useful framework to help identify under which conditions the presumption should be for or
    against big data uses. See Cooper, supra note 4, at 33–38.


                                                                                                                                   A-2
Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 50 of 51
Case 1:16-cv-01368-JDB Document 48-13 Filed 03/07/19 Page 51 of 51




                                   FEDERAL TRADE COMMISSION
                                               JANUARY 2016
